[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

Exhibit 10.4

 

 

 

 

 

 

SECOND AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

between

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

and

ATARA BIOTHERAPEUTICS, INC.

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article No.

 

Title

Page

 

 

 

 

RECITALS

 

1

1.

 

DEFINITIONS

2

2.

 

GRANT

15

3.

 

SUBLICENSES

19

4.

 

FINANCIAL PROVISIONS

21

5.

 

DILIGENCE; REGULATORY ACTIVITIES

26

6.

 

MANUFACTURE AND SUPPLY

28

7.

 

CERTAIN COVENANTS

30

8.

 

BOOKS AND RECORDS

31

9.

 

TERM; TERMINATION

32

10.

 

USE OF NAMES AND TRADEMARKS

36

11.

 

REPRESENTATIONS AND WARRANTIES

36

12.

 

LIMITATION OF LIABILITY

37

13.

 

INTELLECTUAL PROPERTY; PATENT PROSECUTION AND MAINTENANCE

38

14.

 

PATENT INFRINGEMENT

40

15.

 

INDEMNIFICATION

42

16.

 

NOTICES

44

17.

 

ASSIGNABILITY

45

18.

 

FORCE MAJEURE

45

19.

 

GOVERNING LAWS

45

20.

 

DISPUTE RESOLUTION

46

21.

 

COMPLIANCE WITH LAWS

47

22.

 

CONFIDENTIALITY

47

23.

 

MISCELLANEOUS

49

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

This SECOND AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT (“Second Restated
Agreement”) is entered into on 28th August 2019 (“Execution Date”), and
effective as of the Execution Date, by and between the COUNCIL OF THE QUEENSLAND
INSTITUTE OF MEDICAL RESEARCH, a not-for-profit Institute organized and existing
under the laws of the State of Queensland having its principal offices at 300
Herston Rd, Herston QLD 4006, Australia (“Institute”), and ATARA
BIOTHERAPEUTICS, INC., a Delaware corporation located at 611 Gateway Blvd #900,
South San Francisco, CA 94080 (“Licensee”).  Each of Licensee and Institute are
referred to in this Agreement as a “Party” and together, the “Parties”.

RECITALS

WHEREAS, Institute owns or controls certain technology, including certain patent
rights and know-how, and has expertise and knowledge relating to allogeneic and
autologous cytotoxic T-lymphocytes (“CTL”) directed to antigens expressed in
association with certain viral infections, for use in oncology and autoimmune
indications, made in the course of research at Institute in the laboratory of [
* ] and are claimed in certain Patent Rights (as defined herein);

WHEREAS, Licensee is a party to a certain agreement with Memorial Sloan
Kettering Cancer Center (the “MSK Agreement”, as further defined below),
pursuant to which Licensee obtained [ * ] at Memorial Sloan Kettering Cancer
Center in the laboratory of [ * ], including [ * ] to targets that include,
inter alia, EBV and CMV;

WHEREAS, Licensee and MSK consider the technology and patent rights owned or
controlled by Institute to be complimentary and/or supplemental to the rights
licensed to Licensee by Memorial Sloan Kettering Cancer Center under the MSK
Agreement, and that such Institute technology will be useful for the
development, production, or use of Licensed Products (as defined herein)
specific to EBV;

WHEREAS, Licensee wishes to obtain certain rights from Institute to use such
Institute technology and patent rights for the commercial development of
(a) products based on novel allogeneic and autologous CTLs, and (b) [ * ], in
each case directed to viral antigens expressed in association with certain
diseases and conditions, in accordance with the terms and conditions set forth
herein, and Institute is willing to grant those rights to Licensee so that such
products may be developed and the benefits enjoyed by the general public;

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

WHEREAS, Licensee and Institute are parties to that certain exclusive License
Agreement (the “Original License Agreement”), entered into on October 20, 2015
(the “Original Effective Date”), which was amended and restated as of September
23, 2016 (the “First Restatement Date”) pursuant to that certain Amended and
Restated Exclusive License Agreement (the “First Restated Agreement”) effective
as of the Original Effective Date, and now the Parties desire to amend and
restate the First Restated Agreement in its entirety to, [ * ] without affecting
Licensees rights to CTL Products, New CTL Products and EBV [ * ], all as set
forth in this Second Restated Agreement; and

WHEREAS, the Parties further desire that Institute continues to carry out
certain research and development activities already being conducted at or under
the supervision of Institute, including certain clinical studies directed to the
use of autologous CTL therapies in certain oncology and autoimmune indications
associated with the expression of EBV [ * ] on or in tumor and other cells, and
to that end, the Parties entered into that certain Research and Development
Collaboration Agreement (the “Original Research Agreement”) simultaneous with
the Original License Agreement on the Original Effective Date, which Original
Research Agreement was amended and restated as of the First Restatement Date
pursuant to that certain Amended and Restated Research and Development
Collaboration Agreement and was subsequently amended on December 15, 2017, April
24, 2018 and May 9, 2018 (as so amended, the “First Restated Research
Agreement”), and the First Restated Research Agreement is being amended and
restated in its entirety pursuant to that certain Second Amended and Restated
Research and Development Collaboration Agreement simultaneously with entering
into this Second Restated Agreement (the “Second Restated Research Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, and intending to be legally bound, the parties
agree as follows:

 

1.

DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1“[ * ] Technology” shall have the meaning given in Section 2.4(a).

1.2“Additional License” shall have the meaning given in Section 4.4.

1.3“Additional License Payments” shall have the meaning given in Section 4.4.

1.4“Additional Party” shall have the meaning given in Section 4.4.

1.5“Affiliate” of a Party means any entity which, directly or indirectly,
controls such Party, is Controlled by such Party or is under common Control with
such Party.  For purposes of the Affiliate definition, “Control” means:
(a) having the actual, present capacity to elect a majority of

-2-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

the directors of such affiliate; (b) having the power to direct at least fifty
percent (50%) of the voting rights entitled to elect directors; or (c) in any
country where the local law will not permit foreign equity participation of a
majority, ownership or control, directly or indirectly, of the maximum
percentage of such outstanding stock or voting rights permitted by local law.

1.6“Agreement” means the First Restated Agreement as in effect from the Original
Effective Date until the Execution Date, together with this Second Restated
Research Agreement which pursuant to Section 23.5 replaces the First Restated
Agreement as of the Execution Date.  

1.7“Allogeneic CTL” means CTLs derived from cells obtained from one individual
subject and treated, modified, manipulated or otherwise altered for the purposes
of delivery to a second, genetically distinct individual subject.

1.8“Allogeneic CTL Product” means a CTL Product or a New CTL Product derived
from or incorporating Allogeneic CTLs.

1.9“Autologous CTL” means CTLs derived from cells obtained from one individual
subject and treated, modified, manipulated or otherwise altered for the purposes
of delivery back to the same individual subject.

1.10“Autologous CTL Product” means a CTL Product or a New CTL Product derived
from or incorporating Autologous CTLs.

1.11“Background IP” means all intellectual property rights (a) Controlled by a
Party prior to the Original Effective Date or (b) Controlled by such Party
during the Term, but not generated in the performance of the activities
contemplated under this Agreement or the Research Agreement.

1.12“Base Patent Rights” shall have the meaning given in Section 13.2(a).

1.13“[ * ]” shall have the meaning given in Section 4.4.

1.14“Billion” means one thousand million.

1.15“BKV/JCV Issue Fee” shall have the meaning given in Section 4.1(b).

1.16“BKV/JCV-Specific CTL Product” means a pharmaceutical or biologic product
comprising Autologous CTLs or Allogeneic CTLs, in either case, Specifically
Directed to [ * ] associated with BK Polyomavirus (“BKV”) and/or JC Polyomavirus
(“JCV”), including [ * ] BKV and/ or JCV or [ * ] with BKV and/or JCV.

-3-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.17“Calendar Quarter” means each successive period of three (3) consecutive
calendar months ending on the last day of March, June, September, or December,
respectively; provided that, the final Calendar Quarter shall end on the last
day of the Term.

1.18“CMO shall have the meaning given in Section 6.1(a).

1.19“CMV” means human cytomegalovirus and any naturally occurring variants
thereof.

1.20“CMV-Specific CTL Product” means any pharmaceutical or biologic product
comprising CTLs Specifically Directed to one or more Targets associated with
CMV, including any epitopes associated with CMV or expressed by a cell infected
with CMV.

1.21“CMV [ * ]” means any [ * ], in whole or in part, or in any form, with or
without [ * ], and in any formulation, including without limitation any such [ *
] that is also a [ * ], for use for (a) [ * ], or any [ * ] infected with CMV,
or (b) [ * ] CMV, or any epitopes associated with CMV or expressed by a cell
infected with CMV, or the expression of CMV, in each case of (a) and (b), [ *
]).

1.22“CMV [ * ] Program” shall have the meaning given in Section 2.6(a).

1.23“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party or its Affiliate with respect to any objective, activity or
decision to be undertaken under this Agreement, those efforts that a
well-resourced and financially stable company developing technology within the
bio-pharmaceutical industry of comparable size and resources would reasonably
use to accomplish such objective, activity or decision under similar
circumstances, and specifically means the carrying out of development activities
using efforts that a company developing technology within the bio-pharmaceutical
industry of comparable size and resources would reasonably devote to a product
at a similar stage in its development or commercial product life and of similar
market potential, taking into consideration, among other factors, Third Party
costs and expenses, including the royalties, milestone and other payments
payable to Third Party licensors of patent or other intellectual property
rights, and the pricing and reimbursement relating to the product, based on
conditions then prevailing, efficacy, safety, approved labeling, the
competitiveness of alternative products sold by Third Parties in the
marketplace, the patent and other proprietary position of the product, and the
likelihood of regulatory approval given the regulatory structure
involved.  Commercially Reasonable Efforts shall be determined on a Major
Market-by-Major Market and Indication-by-Indication basis for Licensed Products
being developed under the Research Agreement, and it is anticipated that the
level of effort will change over time, reflecting changes in the status of each
such Licensed Product, and the market(s) or country(ies) involved.  Commercially
Reasonable Efforts [ * ], that the Party [ * ].  For clarity, Commercially
Reasonable Efforts will not mean that a Party guarantees that it will actually
accomplish the applicable task or objective.

-4-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.24“Comparable Third Party Product” means, on a Licensed Product-by-Licensed
Product basis, and a country-by-country basis, any pharmaceutical or biological
product (a) that contains (i) an identical active ingredient(s) as a Licensed
Product, or (ii) a “highly similar” active ingredient(s) as such Licensed
Product, as the phrase “highly similar” is used in 42 U.S.C. § 262(i)(2), and
subject to the factors set forth in FDA’s Guidance for Industry, “Quality
Considerations in Demonstrating Biosimilarity to a Reference Protein Product,”
(February 2012), at Section VI, and any successor FDA guidance thereto, (b) for
which Regulatory Approval is obtained by reference to Regulatory Materials of
such Licensed Product, (c) is approved for use in such country pursuant to a
Regulatory Approval process governing approval of interchangeable or biosimilar
biologics as described in 42 U.S.C. §§ 262, or an equivalent process for
Regulatory Approval in any country outside the United States, or any other
equivalent provision that comes into force, or is the subject of a notice with
respect to such Licensed Product under 42 U.S.C. § 262(l)(2) or any other
equivalent provision that comes into force in such country, and (d) is sold in
the same country as such Licensed Product by any Third Party that is not a
Sublicensee of Licensee or its Affiliates and did not purchase such product in a
chain of distribution that included any of Licensee or any of its Affiliates or
its Sublicensees.

1.25“Competing Product” means any CTL Product that is listed on
Schedule 1.26.  For clarity, any [ * ] shall be a Competing Product and
(a) shall be subject to Section 2.6 during the [ * ] Option Period, and to
Section 2.4 if the [ * ] expires without Licensee [ * ], and (b) if the [ * ]
for the [ * ] shall automatically be added to Schedule 1.26 upon the exercise of
the [ * ].

1.26“Confidential Information” of a Party, means (a) information relating to the
business, operations or products of a Party or any Affiliate of such Party,
including any know-how, that such Party discloses, transfers or makes available
to the other Party under this Agreement or the Research Agreement, or which
otherwise becomes known to the other Party by virtue of this Agreement or the
Research Agreement, in each case whether in written, oral, graphical, machine
readable or other form, whether or not marked as confidential or proprietary,
and (b) the terms of this Agreement and the Research Agreement;

1.27“Control”, “Controls” or “Controlled” means, with respect to any
intellectual property rights or Confidential Information, the ability of a
Party, itself or through an Affiliate of such Party, (whether through ownership
or license (other than a license granted in this Agreement or the Research
Agreement, as applicable) to grant to the other Party and/or its Affiliates, as
applicable, the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property rights or Confidential Information to the
other Party without violating the terms of any then-existing agreement with any
Third Party or misappropriating such intellectual property rights or
Confidential Information.

1.28“CTL” shall have the meaning given in the first Recital.

-5-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.29“CTL Product” means a pharmaceutical or biologic product comprising
Autologous CTLs or Allogeneic CTLs, in either case, Specifically Directed to one
or more Targets associated with EBV, including [ * ] associated with EBV or
expressed by a cell infected with EBV (an “EBV-Specific CTL Product”), including
without limitation any [ * ] to two or more of any of the foregoing Targets.

1.30“CTL Technology” means proprietary rights Controlled by Institute with
respect to information, know-how, concepts, ideas, techniques and data that
relate to Allogeneic CTLs and/or Autologous CTLs, including methods of
manufacture or use of such Allogeneic CTLs and/or Autologous CTLs.

1.31“Data Exclusivity Protection” means in a particular country with respect to
a Licensed Product, any Law that prevents (notwithstanding any exceptions or
provisos, save to the extent that such exceptions or provisos may be applied in
the particular case) the use of, or reliance upon, clinical data generated by
Licensee (or its Affiliate or Sublicensee) by a Third Party to obtain regulatory
approval for a product, where such Third Party has not obtained the rights to
market or sell such product as a licensee, sublicensee or distributor of
Licensee or any of its Affiliates, licensees or Sublicensees with respect to
such product.

1.32“Designated Executive Officers” means the Chief Executive Officer of
Licensee and the Director and Chief Executive Officer of Institute or such other
senior executive officer of either Party notified in writing by such Party to
the other Party from time to time.

1.33“Development Plan” means the development plan provided by Licensee to
Institute that provides the activities, and the associated estimated timelines
of when such activities shall be conducted (including in detail the activities
that shall be conducted in the calendar year following the submission of such
Development Plan to Institute), in order to develop Licensed Products for
commercialization.  

1.34“Diagnostic Product” means any test or assay for diagnosing or detecting a
disease, disorder, medical condition, or symptom.

1.35“Dispute” shall have the meaning given in Section 20.1.

1.36“Earned Royalty” has the meaning set forth in Section 4.6.

1.37“EBV” means Epstein-Barr Virus, also known as human herpes virus 4 and any
naturally occurring variants thereof.

1.38“EBV Autologous Option” shall have the meaning given in Section 2.2(a).

-6-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.39“EBV-Specific Autologous Products” shall have the meaning given in
Section 2.2(a).

1.40“EBV [ * ]” means any [ * ], in whole or in part, or in any form, with or
without [ * ] and in any formulation, including without limitation any such [ *
] that is also a [ * ], for use for (a) [ * ] EBV, or any [ * ] associated with
EBV or [ * ] with EBV, or (b) [ * ] EBV, or any [ * ] EBV, in each case or
(a) or (b), [ * ].  

1.41“EBV [ * ] Program” shall have the meaning given in Section 2.6(a).

1.42“Existing Confidentiality Agreement” shall have the meaning given in
Section 22.2.

1.43“First Commercial Sale” means, on a country-by-country basis, the first Sale
of Licensed Product in such country to a Third Party by the Licensee, or any of
its Affiliates or Sublicensees, in each case after all Regulatory Approvals have
been obtained in such country, if applicable.

1.44“First Patient First Dose” or “FPFD” means the first dosing of the first
patient in a clinical trial.

1.45“Governmental Authority” means any court, agency, department, bureau,
commissions, council, or other entity or instrumentality of any supra-national,
federal, national, regional, state, provincial, or local or other political
subdivision.

1.46“HPV-Specific CTL Product” means a pharmaceutical or biologic product
comprising Autologous CTLs or Allogeneic CTLs, in either case, Specifically
Directed to one or more Targets associated with human papilloma virus (“HPV”),
including [ * ] associated with HPV or [ * ] with HPV.

1.47“Indemnitee” shall have the meaning given in Section 15.3.

1.48“Indication” means any disease or condition, or sign or symptom of a disease
or condition.

1.49“Infringement Notice” shall have the meaning given in Section 14.1.

1.50“[ * ]” shall have the meaning given in Section 4.4.

1.51“Institute Indemnitees” shall have the meaning given in Section 15.1.

1.52“Issue Fee” shall have the meaning given in Section 4.1(a).

-7-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.53“JSC” means the joint steering committee established pursuant to Article 3
of the Research Agreement.

1.54“Know-How Rights” means the know-how and any supplemental information,
including concepts, ideas, sequences, formulas, protocols, procedures,
techniques and data (a) Controlled by Institute as of the Execution Date
(including any of the foregoing Controlled by Institute as of the Original
Effective Date and/or First Restatement Date), or (b) Controlled by Institute at
any time during the Term and arising [ * ], or (c) Controlled by Institute and
arising from activities conducted by either Party pursuant to the Research
Agreement, in each case of (a) through (c), that (i) covers or relates to CTL
Technology; and (ii) is not covered by a Valid Claim of the Patent Rights, or,
if the subject of a patent or patent application in Patent Rights, does not
issue as a Valid Claim.

1.55“Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Authority.

1.56“Licensed Field” means therapeutic, palliative, prophylactic and diagnostic
(including in relation to companion diagnostics) uses in all diseases and
conditions and for all indications.

1.57“Licensed Method” means any process, art or method the use or practice of
which, but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of, any Patent Rights in any country
were they issued at the time of the infringing activity in that country.

1.58“Licensed Product(s)” means any (a) CTL Product or New CTL Product or
Program [ * ], including, without limitation, a CTL Product or New CTL Product
or Program [ * ] for use or used in practicing a Licensed Method and any product
made by practicing a Licensed Method, (b) a Diagnostic Product sold for use in
connection with a CTL Product or New CTL Product or Program [ * ], or (c) any
services provided using a CTL Product or New CTL Product or Program [ * ] set
forth in (a), in each case of (a), (b) or (c) , where the manufacture, use,
Sale, offer for Sale or import of which in a given country, (i) but for the
license granted in this Agreement, would infringe, or contribute to, or induce
the infringement of a Valid Claim of any Patent Rights in such country,
(ii) would infringe, or contribute to, or induce the infringement of a Valid
Claim of any Licensee Patents in such country, and/or (iii) would utilize the
Know-How Rights.  For clarity, Licensed Products include Allogeneic CTL Products
and Autologous CTL Products, but subject to Section 2.6, do not include [ * ]
unless and until Licensee [ * ].

1.59“Licensee Indemnitees” shall have the meaning given in Section 15.2.

-8-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.60“Licensee Patents” means any and all patents or patent applications
Controlled by Licensee that cover or claim inventions created, discovered,
conceived, developed or reduced to practice in the course of activities
conducted pursuant to the Research Agreement, including the following forms of
intellectual property rights anywhere in the world that fall within the
foregoing: (a) issued patents, continuations, continuations-in-part,
divisionals, substitutions, confirmations, reissues, re-examination,
validations, extensions, renewals, restorations or any similar governmental
grant for protection of inventions; (b) pending applications for any of the
foregoing (including both provisional and non-provisional applications); and
(c) all patents and patent applications claiming priority directly or indirectly
to any of the foregoing, or from which any of the foregoing claim direct or
indirect priority, in each case including any joint interest in such rights held
jointly with Institute.

1.61“Licensee [ * ] Development Plan” shall have the meaning given in
Section 5.2.

1.62“Major Markets” means (a) the United States, and (b) [ * ] the following
countries: France, United Kingdom, Italy, Germany and Spain.

1.63“Manufacturing Agreement” shall have the meaning given in Section 6.1.

1.64“Milestone” shall have the meaning given in Section 4.3(a).

1.65“Milestone Payment” shall have the meaning given in Section 4.3(a).

1.66“MSK Agreement” means the exclusive license agreement dated June 12, 2015,
by and between Licensee and Memorial Sloan Kettering Cancer Center.

1.67“Net Sale” means the amount invoiced by Licensee or by any Affiliate or
Sublicensee for Sales of Licensed Products, after deduction of the following in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) to the
extent applicable to such Sales:

(a)trade, quantity and cash discounts or rebates, actually allowed or taken;

(b)allowances or credits given for rejection, recall or return of previously
sold Licensed Product or outdated Licensed Product;

(c)rebates and chargebacks or retroactive price reductions made to federal,
state or local governments (or their agencies), or any Third Party payor,
administrator or contractor, including managed health organizations, to the
extent specific to Licensed Product;

-9-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(d)payments required by law to be made under special medical assistance programs
(including, but not limited to, payments made under Medicaid, Medicare or other
government and other similar programs such as the new “Medicare Part D Coverage
Gap Discount Program” and the “Annual Fee on Branded Pharmaceutical
Manufacturers”), in each case to the extent specific to Licensed Product;

(e)amounts deemed to be uncollectible due to non-payment relating to Sales of
Licensed Products during the applicable calculation period;

(f)any tax or other governmental charge (including without limitation custom
surcharges) borne by and not reimbursed to the Licensee other than income tax
levied on the Sale, transportation or delivery of Licensed Product; and

(g)any charges for packing, handling, freight, insurance, transportation and
duty charges borne by the seller.

If Licensee makes any Net Sales to any Person at a price less than the regular
price charged to other parties, and unless a cash discount within the meaning of
this Section 1.67 applies, the royalties payable to Institute shall be computed
on the basis of the regular price charged to other parties.

1.68“New CTL Products” shall mean, for the purposes of this Agreement,
pharmaceutical or biologic products comprising Autologous CTLs or Allogeneic
CTLs Specifically Directed to Targets (including [ * ] associated with such
Target or [ * ] with such Target) that are associated with any New Research
Program that the Parties have agreed to include within the scope of this
Agreement pursuant to Section 2.3 of the Research Agreement, including [ * ] the
Target of such New Research Program.  As of the Execution Date, New CTL Products
shall include (i) HPV-Specific CTL Products and (ii) BKV/JCV-Specific CTL
Products.  

1.69“New Research Program” shall have the meaning given in the Research
Agreement.

1.70“New Research Patent Rights” shall have the meaning given in
Section 13.2(b).

1.71“New Research Program Inclusion Date” shall have the meaning given in
Section 13.2(b).

1.72“Option” shall have the meaning given in Section 2.2(a).

1.73“Option Notice” shall have the meaning given in Section 2.2(a).

1.74“Original Effective Date” shall have the meaning given in the Recitals.

-10-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.75“Original License Agreement” shall have the meaning given in the Recitals.

1.76“Orphan Drug Exclusivity” means in a particular country with respect to a
Licensed Product, protection available under any Applicable Law relating to
treatments for rare or neglected diseases or conditions, or otherwise requiring
special incentives, that prevents or delays (notwithstanding any exceptions or
provisos, save to the extent that such exceptions or provisos may be applied in
the particular case) the approval, production, marketing or sale of a
competitive product by a Third Party, where such Third Party has not obtained
the rights to market or sell such product as a licensee, sublicensee or
distributor of Licensee or any of its Affiliates, licensees or Sublicensees with
respect to such product.

1.77“Participant” means any one or more of:

[ * ]

1.78“Patent Rights” means (a) any and all patents and patent applications
Controlled by Institute as of the Execution Date (including all such patents and
patent applications Controlled by Institute as of the Original Effective Date
and/or the First Restatement Date) that cover or claim CTL Technology and have
arisen directly from activities conducted by or under the supervision of [ * ],
including the patents and patent applications listed on Schedule 1.80, excluding
any patents and patent applications included in subsection (b), (b) any and all
patents or patent applications Controlled by Institute that cover or claim
inventions created, discovered, conceived, developed or reduced to practice in
the course of activities conducted pursuant to the Research Agreement, and
(c) any and all patents and patent applications Controlled by Institute during
the Term that have arisen directly from activities conducted by or under the
supervision of [ * ] to the extent that such patents and patent applications
cover or claim [ * ].  For clarity, Patent Rights include the following forms of
intellectual property rights anywhere in the world that fall within (a), (b) and
(c): issued patents, continuations, continuations-in-part, divisionals,
substitutions, confirmations, reissues, re-examination, validations, extensions,
renewals, restorations or any similar governmental grant for protection of
inventions; (ii) pending applications for any of the foregoing (including both
provisional and non-provisional applications); and (iii) all patents and patent
applications claiming priority directly or indirectly to any of the foregoing,
or from which any of the foregoing claim direct or indirect priority.

1.79“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

-11-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.80“Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that a pharmaceutical or biological
product is reasonably safe for continued testing and to support its continued
testing in Phase II Clinical Trials.  “Phase I Clinical Trial” shall include
without limitation any clinical trial that would satisfy requirements of 21
C.F.R. § 312.21(a).

1.81“Phase II Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects that have the targeted disease of interest to
investigate the safety and efficacy of a pharmaceutical or biological product
for its intended use and to define warnings, precautions, and adverse reactions
that may be associated with such product in the dosage range to be
prescribed.  “Phase II Clinical Trial” shall include without limitation any
clinical trial that would satisfy requirements of 21 C.F.R. § 312.21(b).

1.82“Phase III Clinical Trial” means any clinical study intended as a pivotal
study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that a pharmaceutical or
biological product is safe and efficacious for its intended use, to define
warnings, precautions, and adverse reactions that are associated with such
product in the dosage range to be prescribed, and to support Regulatory Approval
of such product or label expansion of such product.  “Phase III Clinical Trial”
shall include without limitation any clinical trial that would or does satisfy
requirements of 21 C.F.R. § 312.21(c), whether or not it is designated a Phase
III Clinical Trial.

1.83“Polyepitope CTL Product” means any pharmaceutical or biologic product
comprising an Autologous CTL or an Allogeneic CTL, in either case, that is
Specifically Directed to at least two Targets.

1.84“Program [ * ]” means any [ * ] developed in the course of the [ * ]
Program, in respect of which Licensee has [ * ].

1.85“Regulatory Approval” means with respect to a country or region, any and all
approvals, licenses, registrations or authorizations of any Regulatory Authority
necessary to commercially distribute, sell or market a Licensed Product in such
country or region, including, where applicable: (a) pre- and post-approval
marketing authorizations; (b) labeling approval; and (c) technical, medical and
scientific licenses, in each case necessary for commercial distribution, sale or
marketing of such Licensed Product in such country or region.

1.86“Regulatory Authority” means any Government Authority or other entity, in
each case regulating or otherwise exercising authority with respect to the
development, manufacturing or commercialization of the Licensed Product in a
given country or region, including the U.S. Food and Drug Administration
(“FDA”), or any successor thereto, and the European Medicines Agency (“EMA”), or
any successor thereto.

-12-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.87“Research Agreement” means the First Restated Research Agreement as in
effect from the Original Effective Date until the Execution Date, together with
the Second Restated Research Agreement effective as of the Execution Date.  

1.88“Research Agreement Patent Rights” shall have the meaning given in
Section 13.2(b).

1.89“Research Milestone Payments” shall have the meaning given in the Research
Agreement.

1.90“Reversion Product IP” shall have the meaning given in Section 9.6(b).

1.91“Reversion Products” shall have the meaning given in Section 9.6(b).

1.92“Royalty Term” shall have the meaning given in Section 4.8(a).

1.93“Rules of Arbitration” shall have the meaning given in Section 20.2.

1.94“Sale” means the act of selling, leasing or otherwise transferring,
providing, or furnishing for use any Licensed Product for any
consideration.  Correspondingly, “Sell” means to make or cause to be made a
Sale, and “Sold” means to have made or caused to be made a Sale.  For clarity, a
Sale excludes any Licensed Product supplied at cost: (a) for use in clinical
trials; (b) for research or for other noncommercial uses; or (c) as part of a
compassionate use program (or similar program for providing Product before it
has received marketing approval in a given country).

1.95“Specifically Directed” means, with respect to a Target, the ability of a
molecule, agent, or compound to selectively or preferentially bind to or
interact with such Target (other than by non-specific binding).

1.96“Sublicensee” means any person or entity (including any Affiliate of
Licensee) to which any of the license rights granted to the Licensee hereunder
are granted a sublicense or an option to a sublicense.

1.97“Target” means an antigen expressed on or in a cell, including [ * ].  For
clarity, a Target may be [ * ] (collectively, a single “Target”).  Unless
otherwise specified, where the antigen is naturally occurring, a Target [ *
].  For clarity, (a) where a Licensed Product is [ * ] antigen expressed on or
in a cell in association with [ * ], EBV and/or the virus associated with the
Target of any New CTL Product and/or Program [ * ], [ * ], and (b) where a
Licensed Product is [ * ] associated with a [ * ] on or in a cell in association
with the presence of, or infection of such cell by, EBV and/or the virus
associated with the Target of any New CTL Product and/or Program [ * ], or [ * ]
EBV and/or the virus associated with the Target of any New CTL Product and/or
Program [ * ], [ * ].

-13-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

1.98“Term” shall have the meaning given in Section 9.1.

1.99“Territory” means worldwide.

1.100“Third Party” means any Person other than Institute, Licensee or any of
their respective Affiliates.

1.101“Third Party License” shall have the meaning given in Section 4.7.

1.102“Third Party Product” shall have the meaning given in Section 7.2.

1.103“Third Party Royalty Payments” shall have the meaning given in Section 4.7.

1.104“[ * ]” shall have the meaning given in Section 4.4.

1.105“[ * ]” means [ * ].

1.106“[ * ] FPFD Date” shall have the meaning given in Section 5.2.

1.107“[ * ] Option” shall have the meaning given in Section 2.6(a).

1.108“[ * ] Option Notice” shall have the meaning given in Section 2.6(e).

1.109“[ * ] Option Period” shall have the meaning given in Section 2.6(a).

1.110“[ * ] Program [ * ] Account” shall have the meaning given in
Section 2.6(c).

1.111“Valid Claim” means any (a) claim in an issued and unexpired patent
included in the Patent Rights that has not been disclaimed, abandoned or
withdrawn and has not been held unenforceable or invalid by a final judgment of
a court or other governmental agency of competent jurisdiction from which no
appeal can be or is taken, and has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; (b) claim in a pending
patent application included within the Patent Rights that has been filed in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling, which application has been pending for less than [ * ]
after its priority date; or (c) claim in a pending patent application included
within the Patent Rights, which application has been pending for more than [ * ]
after its priority date and which later becomes a claim in an issued and
unexpired patent included in the Patent Rights as described in subsection (a),
provided that for clarity, such claim shall be a Valid Claim only during the
time period during which it otherwise falls within subsections (a) or (b).

1.112“[ * ] License” shall have the meaning given in Section 4.4.

1.113“[ * ]” shall have the meaning given in Section 4.4.

-14-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

2.

GRANT

2.1License Grant.  Subject to the limitations and other terms and conditions set
forth in this Agreement including those reserved by Institute in Section 2.5(a),
Institute hereby grants to Licensee an exclusive, royalty-bearing,
sublicenseable (in accordance with Article 3) license in, to and under (a) the
Patent Rights and the Know-How Rights, and (b) Institute’s interest in any
patents and patent applications owned jointly by Licensee and Institute, to
make, use, Sell, offer for Sale and import Licensed Products, and to practice
Licensed Methods, in each case with respect to (i) Allogeneic CTL Products in
the Territory in the Licensed Field, (ii) solely with respect to HPV-Specific
CTL Products, BKV/JCV-Specific CTL Products and EBV-Specific Autologous
Products, Autologous CTL Products in the Licensed Field, and (iii) solely
following [ * ], [ * ] arising from the [ * ].

2.2Autologous CTL Option.

(a)The Parties hereby agree and acknowledge that Institute has granted to
Licensee, and Licensee has exercised on written notice to Institute (the “Option
Notice”), an option:

(1)to obtain an exclusive, royalty-bearing, sublicenseable (in accordance with
Article 3) license in, to and under the Patent Rights and the Know-How Rights to
make, use, Sell, offer for Sale and import Licensed Products, and to practice
Licensed Methods, in each case with respect to Autologous CTL Products that are
Specifically Directed to one or more Targets associated with EBV, including any
[ * ] EBV or [ * ] with EBV (such products, “EBV-Specific Autologous Products”),
in the Territory in the Licensed Field (such option, the “EBV Autologous Option”
or the “Option”).

(b)The Parties hereby agree and acknowledge that Licensee has paid the Option
Fee to Institute pursuant to Section 4.2 and the license rights as described in
Section 2.2(a)(1), are fully effective, without further action either by
Institute or by Licensee.

2.3Reversion of Certain Rights.  On a Target-by-Target basis, Major
Market-by-Major Market basis, and Indication-by-Indication basis, if Licensee
(a) ceases or determines that it will not pursue development or
commercialization of an Allogeneic CTL Product for use in a given Indication
under this Agreement or the Research Agreement, and (b) ceases or determines
that it does not wish to pursue the development and commercialization of an
Autologous CTL Product for use in such Indication, Section 7.3 shall apply.

-15-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

2.4[ * ] Technology.

(a)Subject to the terms and conditions of this Agreement, and the Research
Agreement, during the Term, Licensee shall have an [ * ] under any intellectual
property rights (i) Controlled by Institute or any Affiliate of Institute not
included in the Patent Rights or the Know-How Rights, (ii) [ * ], (iii) that [ *
] or to [ * ], and (iv) that either Party [ * ] for the Parties’ activities
under this Agreement or the Research Agreement (the “[ * ] Technology”).  For
clarity, this Section 2.4 shall not apply to any [ * ] Technology that relates
solely to [ * ], which shall be subject to Section 2.6 during the [ * ] Period,
provided that if the [ * ] Period expires without Licensee exercising the [ * ],
this Section 2.4(a) shall continue to apply, but Institute shall have no
obligation under this Section 2.4 with respect to any such [ * ] Technology that
relates solely to [ * ] arising from the [ * ] Program.

(b)With respect to any [ * ] Technology, Institute shall provide Licensee, prior
to any discussion with any Third Party, with (i) detailed information regarding
such [ * ] Technology, including such additional information as is reasonably
requested by Licensee regarding any such [ * ] Technology in order to enable
Licensee to appropriately evaluate such [ * ] Technology, and (ii) [ * ] arising
from the use of such [ * ] Technology in the Territory.  Licensee shall have a
period of [ * ] following receipt of [ * ] [ * ] to notify Institute whether
Licensee wishes to exercise [ * ], and the Parties shall thereafter [ * ] to
Licensee.  If the Parties agree upon [ * ] in such period, they shall thereafter
proceed to an [ * ] for such a grant of rights to be mutually agreed by the
Parties.  In the event that the Parties have not agreed upon the [ * ] pursuant
to which the Parties would [ * ] in the Territory within such [ * ] period after
the initiation of good faith discussions, Institute shall be free to discuss
terms and conditions for the grant of rights, to develop and commercialize such
CTL Products and/or New CTL Products in the Territory to any Third
Party.  Notwithstanding the foregoing, during [ * ] following the [ * ]
Institute may [ * ] such a grant of rights with a Third Party, provided that
Institute shall [ * ] Licensee during [ * ] (unless the Parties mutually agree
to [ * ]), and provided further that [ * ], no [ * ] in the Territory shall be [
* ] such Third Party [ * ] with Licensee.

2.5Reservation of Rights.

(a)Institute reserves and retains the right (and the exclusive rights granted to
the Licensee in this Agreement shall be limited accordingly) to make, use and
practice the Patent Rights and the Know-How Rights (and to grant any of the
foregoing rights to other educational and non-profit institutions solely by way
of a grant of rights pursuant to an academic collaboration agreement containing
provisions substantially equivalent to those set forth in Schedule 2.5) entered
into solely for educational and research purposes, including publication and
other communication of any research results, but excluding any sponsored
research performed for or on behalf of commercial entities, provided that any
such rights granted under such academic collaboration agreements shall be
subject to Sections 2.1, 2.4 and 11.2.  Subject to the terms and conditions of
this Agreement, Institute shall also retain all rights in and to the Patent
Rights and the Know How Rights for (i) all applications

-16-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

that do not directly relate to, or use or incorporate, CTLs, (ii) all uses or
applications of CTLs for any Indication that is not associated with EBV and/or
the Target associated with any New CTL Product and is not the subject of any
activities being carried out under the Research Agreement, (iii) uses or
applications of CTLs for use in any Indication for which an EBV-Specific CTL
Product or a New CTL Product is being developed and/or commercialized pursuant
to this Agreement or the Research Agreement, solely where such use or
application of CTLs is in a patient or patients (A) that have been determined [
* ] (as applicable), and (B) that do not [ * ] associated with any [ * ] and/or
the [ * ] associated with any [ * ] such uses or applications of CTLs, and
(iv) [ * ], excluding any [ * ] included in the [ * ] Program, which shall be
subject to Section 2.6, or any [ * ] that is also directed to the Target of any
New Research Program.

(b)The Parties acknowledge and agree that Licensee retains the right to continue
all development and commercialization activities under the MSK Agreement,
including any development and commercialization of products that would be
Competing Products, and Licensee’s development and commercialization of products
under the MSK Agreement shall not be a breach of Article 7.

(c)The Licensee acknowledges that the Institute has notified Licensee that
Institute has, prior to the Original Effective Date, granted to each of the
Participants an identical perpetual, irrevocable, nonexclusive royalty free
license under the Patent Rights and related Know How but excluding [ * ], in
each case solely for internal research purposes, with a right to sublicense
solely for internal research purposes with Institute’s prior written consent, on
terms to be agreed between the Institute and Participant, provided that
Institute is not permitted to unreasonably withhold its consent to such a
sublicense.  Institute agrees that it will (i) provide Licensee with prompt
written notice of any request by a Participant prior to any grant of such a
sublicense, (ii) use its best efforts to ensure any such sublicense complies
with Section 2.5(a), and (iii) at Licensee’s request, provide Licensee with a
copy of any such sublicense, which may be redacted to the extent not necessary
to demonstrate compliance with Section 2.5(a).

2.6[ * ] Program.

(a)Institute has been pursuing as of the Execution Date, and proposes to
continue to pursue during the Term, certain programs of research and development
relating to the [ * ] (the “[ * ] Program”) and/or the [ * ] [ * ] (the “[ * ]
Program”).  Subject to the remainder of this Section 2.6, Institute hereby
grants to Licensee an [ * ] for the [ * ] Program (the “[ * ]”), exercisable at
any time prior to the earlier of (i) the [ * ] arising out of the [ * ] Program,
and (ii) the decision by Institute to [ * ] (the “[ * ] Period”), to include [ *
], arising from the [ * ] Program as Licensed Products pursuant to this
Agreement.    For the purposes of determining the duration of the [ * ] Period,
[ * ] shall mean the [ * ].  The Parties acknowledge and agree that the [ * ]
Option for the CMV [ * ] Program as described in the First Restated Agreement
has terminated effective as of the Execution Date and that the CMV [ * ] Program
(and Licensee’s obligation to fund the CMV [ * ] Program) will continue solely
as expressly set forth in the Second Restated Research Agreement.

-17-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(b)In order to retain the right to [ * ] during the [ * ], Licensee shall [ * ]
commencing on the Execution Date and during the remainder of the [ * ] Period in
the form of the [ * ] Contribution, in accordance with a mutually agreed [ * ]
Programs Development Plan and [ * ] Program Budget, as set forth in
Section 2.6(e) and (f) of the Research Agreement.  Licensee may terminate the [
* ] at any time during the [ * ] Period by [ * ] written notice to
Institute.  Following notice of termination of the [ * ], Licensee shall remain
responsible for [ * ] for activities that are [ * ] for which the [ * ] has been
terminated during such termination notice period, provided that [ * ] by
Institute during the termination notice period.  Licensee shall also be
responsible for [ * ] associated with the termination of the [ * ], if any.  For
clarity, any failure by Licensee to pay the [ * ] Contribution (unless disputed
in good faith by Licensee) within the timeframe set forth in Section 2.6(d) [ *
] and upon written notice from Institute to Licensee shall [ * ] for the [ * ]
Program.

(c)The [ * ] Contribution shall be payable by Licensee as follows: (i) no later
than [ * ] during the [ * ] Period, Institute will present to Licensee an [ * ]
that Institute [ * ] during that [ * ] (the “[ * ] Program [ * ] Account”);
(ii) provided that the amount of the [ * ] Program [ * ] Account does not exceed
[ * ] of the amounts set forth in the [ * ] Budget, Licensee shall, pay the
amounts set forth in the [ * ] Program [ * ] Account within [ * ] of receipt
of  such account.  Any amounts paid towards the [ * ] Contribution shall be [ *
] made or payable by Licensee under this Agreement, provided that any [ * ] set
forth in the [ * ] Program [ * ] Account will be adjusted in subsequent [ * ]
Program [ * ] Accounts against actual costs and committed costs incurred by
Institute in conducting the [ * ] Program.

(d)If Licensee fails to make a payment of any undisputed amount included within
the [ * ] Program [ * ] Account within thirty (30) days following the due date
Licensee’s right to exercise the [ * ] with respect to the [ * ] Program shall
terminate.  Licensee may dispute any amount charged in good faith by written
notice to Institute, and the Parties shall promptly meet following any such
notice to discuss and resolve any such dispute in good faith.

(e)Licensee may exercise the [ * ] by giving written notice to Institute at any
time during the [ * ] Period (the “[ * ] Notice”) and paying the [ * ] Fee in
accordance with Section 4.2(b).  Upon receipt of the [ * ] Option Notice and the
[ * ] Fee, [ * ], arising from the [ * ] Program will be included as Licensed
Products pursuant to this Agreement, and the [ * ] Program shall thereafter be
subject to the terms and conditions of this Agreement, including the milestone
payments due under Section 4.3, and the royalty obligations set forth in
Section 4.6 set forth in the column entitled “Licensed Product that is a Program
[ * ] Arising from the [ * ] Program” in the table in such Section, that are
applicable to Licensed Products arising from the [ * ].

-18-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(f)If Licensee does not exercise a [ * ] for the [ * ] Program during the [ * ]
Period, or if the [ * ] is terminated by Licensee pursuant to Section 2.6(b),
then subject to the rights granted to Licensee under this Agreement, including
the licenses granted in Section 2.1, and to subsection (g) below, all rights of
Licensee under the [ * ] Program for which the [ * ] has not been exercised (or
for which the [ * ] has been terminated, as applicable) shall terminate, and
Institute shall thereafter have no further obligations to Licensee with respect
to the [ * ] Program.

(g)Notwithstanding subsection (f), following either (i) the expiration of the [
* ] Period without exercise of the [ * ] by Licensee for the [ * ] Program,
(ii) termination by Licensee of the [ * ] for the [ * ] Program or (iii) at any
time with respect to the [ * ] Program, as set forth below, if Institute grants
rights to any Third Party to develop or commercialize any product (including any
[ * ]) arising from the [ * ] Program, Institute shall [ * ] under any agreement
for the grant of such rights, until [ * ] with respect to the [ * ] Program for
which rights have been granted to such Third Party and (ii) with respect to the
[ * ].  For clarity, Licensee may terminate the [ * ] Option by (A) the giving
of [ * ] written notice to Institute in accordance with Section 2.6(b), or
(B) written notice in the event of (1) any issue relating to the safety or
efficacy of the [ * ], or (2) [ * ] applicable to the development and
commercialization of the [ * ], or (3) [ * ].

(h)For the purposes of this Section 2.6, “[ * ] Development Costs” shall mean
the [ * ] costs incurred ([ * ]) by Institute in conducting the [ * ] Program,
provided that (i) [ * ] Development Costs shall also include [ * ] Program)
associated with the [ * ] [ * ] Program, which shall be mutually agree by the
Parties and set forth in the [ * ] Budget, and (ii) [ * ] set forth in the
Research Agreement.

2.7No Other Rights.  Each Party acknowledges that the rights and licenses
granted in this Agreement are limited to the scope expressly
granted.  Accordingly, except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party.  All rights with respect to any know-how, patent or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.

 

3.

SUBLICENSES

3.1Permitted Sublicensing.  Institute grants to the Licensee the right to
sublicense, in whole or in part, as follows: (a) Licensee shall have the right
to sublicense the Patent Rights and the Know-How Rights within the Territory in
the Licensed Field solely to Licensee’s Affiliates and subcontractors performing
work on behalf of Licensee; and (b) Licensee shall have the right to sublicense
the right to make, use, sell, offer for sale and import Licensed Products within
the Territory in the Licensed Field through multiple tiers.  The term Sublicense
shall include any grant of rights under this Agreement by a Sublicensee to any
downstream Third Party, such downstream Third Party shall also be considered a
Sublicensee for purposes of this Agreement.

-19-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

3.2Sublicense Requirements.  The Licensee shall (a) provide Institute with a
copy of each sublicense issued within thirty (30) days after the execution of
such sublicense; (b) collect payment of all payments due to Institute from
Sublicensees through Licensee arising from Sales of Licensed Products; and
(c) summarize and deliver all reports due Institute from Sublicensees through
Licensee.

3.3Sublicense Terms.  Each Sublicensee must be subject to a written sublicense
agreement containing all terms of the sublicense, which shall include at least
the following terms and conditions:

(a)record keeping, audit and reporting obligations substantially equivalent to
those set forth in Sections 8.1 and 8.2 of this Agreement, sufficient to enable
Licensee and Institute to reasonably verify the payments due to Licensee and
Institute under such Sublicense and to reasonably monitor such Sublicensee’s
progress in developing and/or commercializing Licensed Product, including the
right for Institute (or its designee) to perform a direct audit of Sublicensee’s
books and records on terms no less stringent than those set forth in Section 8.2
of this Agreement;

(b)infringement and enforcement provisions that do not conflict with the
restrictions and procedural requirements imposed on Licensee and do not provide
greater rights to Sublicensee than as provided in Article 14;

(c)confidentiality provisions with respect to Confidential Information of
Institute consistent with the restrictions on Licensee in Article 22 of this
Agreement;

(d)a requirement of indemnification of Institute by Sublicensee that is
equivalent to the indemnification of Institute by Licensee under Section 15.1 of
this Agreement; and

(e)a requirement of obtaining and maintaining insurance by Sublicensee that is
equivalent to the insurance requirements of Licensee under Section 15.4 of this
Agreement.

Any Sublicense that does not include all of the terms and conditions set forth
in this Section 3.3 or which is not issued in accordance with the terms and
conditions set forth in this Article 3, shall be considered null and void with
no further notice from Institute.

3.4Effect of License Termination.  Upon termination of this Agreement for any
reason, all sublicenses that are granted by Licensee pursuant to this Agreement
will remain in effect and will be assigned to Institute, provided that the
Sublicensee is in compliance with its sublicense agreement as of the date of
such termination, and except that Institute will not be bound to perform any
duties or obligations set forth in any sublicenses that extend beyond the duties
and obligations of Institute set forth in this Agreement.  Institute will have
the sole right to modify each such assigned sublicense to include all of the
rights of Institute that are contained in this Agreement.

-20-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

4.

FINANCIAL PROVISIONS

4.1Issue Fee.

(a)As initial payment for the rights received under this Agreement with respect
to CTL Products, Licensee paid to Institute a fixed fee of three million dollars
($3,000,000) (the “Issue Fee”) within fifteen (15) business days following the
Original Effective Date.  The Issue Fee is non-refundable and non-creditable
against any other amounts, including but not limited to, Earned Royalties due to
Institute by Licensee.  The Issue Fee is in no way contingent on use or
productivity of Patent Rights and Know-How Rights provided by Institute.

(b)As initial payment for the rights received under this Agreement with respect
to BKV/JCV-Specific CTL Products, Licensee paid to Institute a fixed fee of [ *
] (the “BKV/JCV Issue Fee”) within fifteen (15) business days following the
First Restatement Date.  The BKV/JCV Issue Fee is non-refundable and
non-creditable against any other amounts, including but not limited to, Earned
Royalties due to Institute by Licensee.  The BKV/JCV Issue Fee is in no way
contingent on use or productivity of Patent Rights and Know-How Rights provided
by Institute.

4.2Option Fees.

(a)Each Party acknowledges that Licensee has previously delivered an Option
Notice for the EBV Autologous Option and has paid to Institute a fee of [ * ]
(the “Option Fee”).  The Option Fee is nonrefundable and non-creditable against
any other amounts once paid and is not in any way contingent on use or
productivity of the underlying technology and know-how related to the EBV
Autologous Option.

(b)Within ten (10) days following Licensee’s delivery of a [ * ] Notice for the
[ * ] Program, Licensee shall pay to Institute a fee of [ * ] (the “[ * ]
Fee”).  The [ * ] Fee is non-refundable and non-creditable against any other
amounts once paid and is not in any way contingent on use or productivity of the
underlying technology and know-how related to the [ * ] Program.

4.3Milestone Payments.

(a)As additional consideration for Institute entering into this Agreement and
the Research Agreement, Licensee will pay to Institute the milestone payments
(each, a “Milestone Payment”) set forth in the table below for each Allogeneic
Licensed Product and/or Autologous Licensed Product (as applicable pursuant to
the table set forth below) to achieve the corresponding milestone (each, a
“Milestone”), whether achieved by Licensee or an Affiliate or
Sublicensee.  Licensee shall promptly notify Institute in writing of the
achievement of any such Milestone and Licensee shall pay Institute in full the
corresponding Milestone Payment within [ * ] of such achievement.  For clarity,
each Milestone Payment is payable once only for each Allogeneic CTL Product and
once for each Autologous CTL Product, and each Milestone Payment is
non-refundable, and is not an advance against royalties due to Institute or any
other amounts due to Institute.

-21-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

 

Milestone Payment

Milestone Trigger Event

Licensed Product Specifically Directed to [ * ]

Licensed Product Arising [ * ] Activities under Research Agreement

[ * ]

1

First calendar year in which worldwide annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

2

First calendar year in which annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

3

First calendar year in which annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

 

(b)Unless a Milestone Payment is specified as payable for more than one
Indication in the table above, each Milestone Payment will be payable by
Licensee only once, following the first time a given Licensed Product achieves
the specified Milestone, for each Allogeneic CTL Product and each Autologous CTL
Product to achieve such Milestone.

(c)Each time a Milestone is achieved, then any other Milestone Payments with
respect to earlier Milestones that have not yet been paid will be due and
payable together with the Milestone Payment for the Milestone that is actually
achieved.

(d)If Licensee, with respect to a given Licensed Product and a given Indication,
elects to progress the development and commercialization of an Autologous CTL
Product in lieu of an Allogeneic CTL Product for such Indication, then
(i) following the decision to progress development and commercialization of such
Autologous CTL Product, Licensee shall owe all subsequent Milestone Payments due
for such Autologous CTL Product, and (ii) subsection (c) shall apply solely with
respect to any Milestone Payments that are applicable to both Autologous CTL
Products and Allogeneic CTL Products, and have not already been paid for the
Allogeneic CTL Product.

-22-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

4.4Milestone Offset.  If Licensee reasonably believes, on the advice of legal
counsel, that it is necessary to obtain a license (or a sublicense) from any
Third Party under (a) any patents or patent applications owned or otherwise
controlled by a Third Party that claim or cover the [ * ], including without
limitation any specific constructs or variants of such [ * ], wherever
originating, including without limitation any such patents or patent
applications owned or otherwise controlled by [ * ] and/or the [ * ] (the “[ *
]”), and/or (b) any patents or patent applications having a priority date [ * ]
owned or otherwise controlled by any [ * ] in order to develop, make, have made,
use, Sell, offer for Sale or import any Licensed Product (such licenses, each an
“Additional License”), and pursuant to such Additional License is required to
pay any consideration ([ * ]) to such Additional Party for development and
commercialization of such Licensed Product (“Additional License Payments”), then
Licensee may offset [ * ] paid to such Additional Party against [ * ] payable to
Institute under this Agreement or [ * ] payable to Institute under [ * ] under
this Agreement in relation to such Licensed Product or [ * ] in relation to such
Licensed Product after the effective date of such Additional License, [ * ],
provided that Licensee may not offset any Additional License Payments due under
the [ * ] for all Licensed Products in aggregate (the “[ * ]”).  For clarity,
Licensee’s right to offset Additional License Payments under any Additional
License falling within (b) shall be subject to [ * ].  Notwithstanding the
foregoing, in no event shall the offset of Additional License Payments exceed [
* ], as applicable, and [ * ] due to Institute under this Agreement and the
Research Agreement.  Any Additional License Payments ([ * ] in excess of such [
* ] may be [ * ] by Licensee and [ * ], provided that no offset may be taken by
Licensee against [ * ] prior to the effective date of such Additional License.  

4.5Royalties.  Subject to Section 4.4, Earned Royalties will accrue on a
Licensed Product-by-Licensed Product basis and country-by-country basis, for the
duration of the Royalty Term and will be payable to Institute when Licensed
Products are invoiced, or if not invoiced, when delivered or otherwise exploited
by the Licensee, its Affiliate or Sublicensee in a manner constituting a Sale.

4.6Earned Royalty.  As further consideration for the rights granted under this
Agreement and activities agreed under this Agreement and the Research Agreement,
Licensee will pay to Institute the following earned non-refundable,
non-creditable royalty on Net Sales of Licensed Products (“Earned Royalty”):

 

Aggregate Annual Net Sales

Royalty Percent

[ * ] CTL Products  

Licensed Products

Arising [ * ] under the Research Agreement

Licensed Product that is a [ * ] Program

Portion less than [ * ]

[ * ]

[ * ]

[ * ]

Portion greater than or equal to [ * ]

[ * ]

[ * ]

[ * ]

-23-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, for any Licensed Product that is a Diagnostic
Product, the Earned Royalty shall be [ * ] of the royalty rates set forth in the
table above.

4.7Royalty Offset.  If Licensee [ * ], that it is necessary to obtain a license
under patents or patent applications Controlled by a Third Party (a “Third Party
License”) in order to develop, make, have made, use, Sell, offer for Sale or
import any Licensed Product, and pursuant to such Third Party License is
required to pay royalties to such Third Party (“Third Party Royalty Payments”),
then Licensee may deduct [ * ] of all royalties paid to such Third Party against
the Earned Royalty owed to Institute, up to a limit of [ * ] of the applicable
Earned Royalty in any given calendar year.  Any Third Party [ * ] Payments in
excess of such [ * ] limit for a given calendar year [ * ].

4.8Royalty Term.

(a)Subject to the remainder of this Section 4.8, the Earned Royalty will be
payable, on a Licensed Product-by-Licensed Product basis, and on a
country-by-country basis, from the date of First Commercial Sale of such
Licensed Product in such country until the last to occur of the following:
(i) expiration or abandonment of the last Valid Claim of (A) any of the Patent
Rights existing as of the Original Effective Date that cover or claim [ * ] such
Licensed Product in such country, (B) any patent or patent application included
in the Patent Rights following the Original Effective Date that arises as a
result of the Parties’ activities conducted pursuant to the Research Agreement,
or (C) any [ * ]; (ii) cessation of any Data Exclusivity Protection or Orphan
Drug Exclusivity applicable to such Licensed Product in such country; or
(iii) the tenth (10th) anniversary of the First Commercial Sale of such Licensed
Product in such country (the “Royalty Term”).

(b)Notwithstanding the foregoing, if in a country, (i) neither of the events set
forth in Section 4.8(a)(i) and/or Section 4.8(a)(ii) have occurred in relation
to such Licensed Product, (ii) one or more Comparable Third Party Products for
such Licensed Product have been sold in such country for a period of [ * ],
(iii) such Comparable Third Party Products do not infringe any Valid Claim of
the [ * ], Licensee is [ * ], and (iii) following such [ * ] period, Net Sales
during [ * ] Calendar Quarters in such country are [ * ] for the [ * ] Calendar
Quarters, the Earned Royalty will be reduced thereafter to [ * ] of the amounts
set forth in the table in Section 4.6 above (following any offsets applicable
under Section 4.7).  Furthermore, if in a country, at any time prior to the [ *
] anniversary of the First Commercial Sale of such Licensed Product, [ * ] set
forth in Section 4.8(a)(i) and/or Section 4.8(a)(ii) have occurred in relation
to such Licensed Product, the Earned Royalty will be reduced thereafter to [ * ]
of the amounts set forth in the table in Section 4.6 above (following any
offsets applicable under Section 4.7).

(c)Following the expiration of the Royalty Term, all licenses granted to
Licensee hereunder shall become perpetual, exclusive and fully paid-up.

-24-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

4.9Royalty Payment Schedule.  The Licensee will pay to Institute all Earned
Royalties payable to Institute quarterly on or before February 28 (for the
Calendar Quarter ending December 31), May 31 (for the Calendar Quarter ending
March 31), August 31 (for the Calendar Quarter ending June 30) and November 30
(for the Calendar Quarter ending September 30) of each calendar year.  Each
payment will be for Earned Royalties accrued within the Licensee’s most recently
completed Calendar Quarter.

4.10Currency.  All consideration due Institute will be payable and will be made
in United States dollars by wire transfer to an account designated by
Institute.  When Licensed Products are Sold for monies other than United States
dollars, the Earned Royalties and other consideration will first be determined
in the foreign currency of the country in which such Licensed Products were Sold
and then converted into equivalent United States dollars.  The exchange rate
will be the average exchange rate quoted in The Wall Street Journal for the
purchase of United States dollars during the last thirty (30) days of the
reporting period.

4.11Royalty Reports.  Beginning with the First Commercial Sale of an Licensed
Product, within [ * ] following the end of each Calendar Quarter, Licensee shall
make quarterly royalty reports to Institute on or before each February 28,
May 31, August 31 and November 30 of each year.  Each royalty report will cover
the Licensee’s most recently completed Calendar Quarter and will show: (i) the
amount invoiced for Sales and Net Sales of Licensed Products that are Sold
during the most recently completed calendar quarter; (ii) the [ * ] Licensed
Product that is Sold on a country by country basis; (iii) the Earned Royalties,
in U.S. dollars, payable with respect to Sales of Licensed Products; (iv) the [
* ] the Earned Royalty; (v) a [ * ] to calculate Net Sales; and (vi) the
exchange rates used.

4.12Taxes.  Earned Royalties on Net Sales of Licensed Products and other
consideration accrued in, any country outside the United States may be reduced
by any taxes, fees or other charges imposed by the government of such country,
including those taxes, fees and charges allowed under the provisions of the
definition of “Net Sales” in Article 1.

4.13Late Payments.  If Earned Royalties, fees, reimbursements for Patent
Prosecution Costs or other monies owed to Institute are not received by
Institute when due, the Licensee will pay to Institute interest at a rate of the
lesser of: (a) [ * ], or any successor thereto, at 12:01 a.m. on the first day
of each Calendar Quarter in which such payments are overdue or (b) the maximum
rate permitted by Law.  Such interest will be calculated from the date payment
was due until actually received by Institute.

4.14Acknowledgement.  The Parties acknowledge that the payments required to be
made by Licensee to Institute under this Agreement are in consideration of all
rights granted to Licensee and obligations undertaken by Institute under this
Agreement.  Such granted rights include use of valuable Know-How Rights, and the
right to participate in the JSC and the conduct of the Development Plan so as to
discover or develop Licensed Products that may not be, or may cease to

-25-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

be, covered by (a) Patent Rights, (b) Data Exclusivity, or (c) Orphan Drug
Exclusivity.  Each Party expressly acknowledges that it is their intention that
royalties and other consideration be paid in accordance with the terms of this
Agreement, and during the periods set forth in this Agreement, notwithstanding
that a Licensed Product may be royalty-bearing at a reduced rate pursuant to
Section 4.8(b) in the absence of coverage by (i) Patent Rights, or after the
expiration of such Patent Rights, or (ii) Data Exclusivity, or (iii) Orphan Drug
Exclusivity.

 

5.

DILIGENCE; REGULATORY ACTIVITIES

5.1General Diligence.  Licensee, following execution of this Agreement, will use
Commercially Reasonable Efforts to proceed with the development, manufacture and
Sale of Licensed Products [ * ] in the Territory.  Without limiting the
following, unless otherwise agreed by the Parties in a writing that specifically
references these obligations, Licensee shall:

(a)[ * ];

(b)[ * ];

(c)[ * ]; and

(d)[ * ];

provided that, if Licensee’s failure to meet the applicable diligence obligation
under Section 5.1(b) to Section 5.1(d) is the result of (i) Institute’s failure
to perform its obligations in accordance with (A) the Research Agreement and the
Development Plan (including any timelines set forth therein), or (B) any
Manufacturing Agreement entered into by the Parties, or (ii) additional
development activities (including any changes to manufacturing process or
activities) required by the FDA in order to obtain regulatory approval for a
Licensed Product, then in each case the target timeframe to meet the diligence
requirements set forth in Section 5.1(b) to Section 5.1(d), as applicable, shall
be [ * ], to complete the required activities. The Parties agree and acknowledge
that Licensee has met its diligence obligation as set forth in Section 5.1(a).

5.2Specific Diligence for [ * ] Program.  Following exercise of the [ * ] for
the [ * ], Licensee will use Commercially Reasonable Efforts to proceed with the
development, manufacture and Sale of Licensed Products that [ * ] [ * ] in the [
* ] in the Territory.  Within [ * ] for the [ * ] Program, Licensee shall
provide Institute with a reasonably detailed development plan for the further
development of the [ * ], through to Regulatory Approval (the “Licensee [ * ]
Development Plan”).  Following Licensee’s delivery of the Licensee [ * ]
Development Plan to Institute, the Parties shall discuss and mutually agree upon
the date upon which Licensee will be required to [ * ] occurring after exercise
of the [ * ] for the [ * ] Program (the “[ * ] Date”).  The [ * ] Date, once
mutually agreed by the Parties or determined pursuant to Article 20 as described
below, shall be executed by each Party

-26-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

and thereupon constitute an additional diligence obligation for Program [ * ]
arising from the [ * ] Program equivalent to the diligence obligations set forth
in Section 5.1(a) through (c) for CTL Products arising from the Research
Collaboration and be deemed to be a part of this Agreement.  If the Parties are
unable to agree on the [ * ] Date within [ * ] after Licensee’s delivery of the
Licensee [ * ] Development Plan to Institute, then such dispute shall first be
escalated to the Executives for resolution in accordance with Section 20.1, and
if not resolved within the time period set forth therein, each Party shall, [ *
] following the expiration of the time period for the Executive resolution under
Section 20.1, [ * ] Date shall be [ * ].

5.3Governance.  The Parties’ activities under this Agreement and the Research
Agreement shall be overseen by the JSC, as further set forth in Article 3 of the
Research Agreement.  In the event that the Research Agreement is terminated or
expires, the JSC will remain in place and continue to operate as set forth in
the Research Agreement to the extent applicable to activities under this
Agreement, including with respect to each Party’s final decision making
authority as set forth in Section 3.3(f) of the Research Agreement.  For the
avoidance of doubt, the exercise of such authority by Licensee shall in no way
define, affect or diminish the diligence obligations of Licensee hereunder.

5.4Progress Reports.  On a [ * ] basis, but in any event no later than June 1st
and December 1st in each calendar year, as long as Licensee continues to develop
and commercialize Licensed Products, Licensee will submit a written report to
Institute covering the Licensee’s (and any of its Affiliates’ or Sublicensees’)
activities related to this Agreement, including any updates or amendments to the
Development Plan and activities being conducted pursuant to the Research
Agreement (each, a “Progress Report”).  The report will include information
reasonably sufficient to enable Institute to ascertain progress by Licensee
toward meeting this Agreement’s diligence requirements set forth in
Section 5.1.  Each report will describe, where relevant: (a) current schedule of
anticipated events or milestones; (b) summary of work completed and in progress,
including against the Development Plan, during such period; (c) summary of work
in progress and progress toward commercialization of Licensed Products;
(d) significant corporate transactions involving Licensed Products, including
any Sublicenses granted.  Licensee shall include in each Progress Report the
date of First Commercial Sale of any Licensed Product in each country, as
applicable.

5.5Regulatory Activities.

(a)Licensee shall be solely responsible, at Licensee’s expense for filing,
obtaining and maintaining all Regulatory Approvals required for the development
and commercialization of Licensed Products anywhere in the Territory where
Licensed Products are manufactured, used, Sold, offered for Sale or
imported.  Licensee will obtain all such Regulatory Approvals in its own name
(or that of a Licensee Affiliate) and shall own all right, title and interest in
and to such Regulatory Approvals, and all materials, data and information
included therein and relating thereto.  Notwithstanding the foregoing, and
subject to the terms and conditions of the Research Agreement, Institute shall
be responsible for obtaining any Regulatory Approvals required for any

-27-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

clinical trials conducted by Institute or any Affiliate under the Research
Agreement, provided that Institute shall provide Licensee with copies of all
such fillings and correspondence relating thereto, and Licensee shall have a
right of reference to all data, materials and information contained in any such
regulatory filings and Regulatory Approvals.

(b)Institute shall transfer to Licensee all of the data and information
Controlled by Institute and arising from (i) the activities under the Research
Agreement, or (ii) activities conducted by or under the supervision of [ * ]
prior to the date of the [ * ] in each case that is necessary or useful for the
development, manufacturing and commercialization of EBV-Specific Autologous
Products.

5.6Abandonment.  If Licensee decides to abandon, or does in fact abandon, on a
Licensed Product by Licensed Product and Major Market-by-Major Market basis the
development or commercialization of Licensed Products (including an [ * ],
solely following the [ * ]), then Licensee shall forthwith notify Institute in
writing and Institute shall have the right to terminate this Agreement, solely
with respect to the Major Market(s) in which such abandonment has taken place,
upon written notice to Licensee in relation to such Licensed Product(s) and
Major Market(s).  A suspension of a New Research Program or other activities
related to the development or commercialization of a Licensed Product shall be
deemed to be abandonment if Licensee does not have a good-faith intention to
continue development and commercialization of such Licensed Product.  Upon such
termination, any such Licensed Products shall be deemed Reversion Products (as
defined in Section 9.6(b)), and Section 9.7 shall apply.  Promptly following
such notice of termination, the Parties shall meet to discuss in good faith and
agree upon the process for transitioning to Institute the rights to
commercialize such Licensed Product in the applicable Major Markets, and to
coordinate the ongoing development and commercialization of such product in such
terminated Major Market, including the sharing of information, regulatory
filings and data relating thereto.

 

6.

MANUFACTURE AND SUPPLY

6.1The Parties are parties to and intend to enter into one or more agreements
that will govern the terms of manufacture and supply of CTL Products and New CTL
Products and Program [ * ], including specific [ * ] Products for clinical
supply for use in development activities, including clinical trials to be
conducted by each Party pursuant to the Development Plan and under the Research
Agreement (each, a “Manufacturing Agreement”).  As of the Execution Date, the
Parties anticipate that any such additional Manufacturing Agreement shall
incorporate commercially reasonable terms that are appropriate for a similarly
situated manufacturing agreement, and shall include at least the following
principles, as set forth below in Sections 6.1(a) through (d), and other
material terms such as pricing, as the Parties shall mutually agree upon:    

-28-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(a)Institute shall be responsible for the manufacture and supply of CTL Products
and New CTL Products and Program [ * ] (including specified [ * ] Products) for
clinical supply through to [ * ] (which may include, subject to mutual agreement
of the Parties, [ * ]), itself or through an Affiliate or mutually-agreed upon
Third Party contract manufacturing organization (“CMO”).  The costs applicable
to such manufacturing activities will be set forth in the Development Plan under
the Research Agreement.

(b)Institute’s obligation to manufacture and supply as set forth in
Section 6.1(a) shall be conditioned on (i) the manufacturing entity shall have
all Regulatory Approvals required for manufacture of Licensed Products for
clinical supply, and (ii) the manufacturing entity shall have appropriate
production capacity (including the ability to scale up as required) for the
applicable CTL Products and New CTL Products and Program [ * ] to meet the
timelines and specifications provided by Licensee for Licensed Product for
clinical development.

(c)The Parties shall discuss in good faith the arrangements for the manufacture
and supply of Licensed Products for clinical development activities following
completion of Phase I Clinical Trials and for commercialization of Licensed
Products in the Territory, including the selection of an appropriate
manufacturing entity, which may include without limitation, either Party or its
Affiliates, or a mutually agreed Third Party CMO.  If Licensee requests that
Institute continue to perform manufacturing and supply activities for Licensed
Products hereunder, then Institute shall, subject to negotiation and agreement
on the terms of the Manufacturing Agreement, manufacture and supply such
Licensed Products to Licensee, with the further terms of such manufacture and
supply to be set forth in the Manufacturing Agreement.

(d)The Parties acknowledge and agree that for the purposes of facilitating the
manufacture and supply of Licensed Products to support the Parties’ activities
under this Agreement and the Research Agreement, including for reasons related
to regulatory requirements or cost-effectiveness and economies of scale of
production, Licensee may elect, or it may be necessary for the Parties to
transfer manufacturing and supply to a different Third Party CMO, or to a
different facility.  Each Party agrees that with respect to any transfer of
manufacturing technology, it will provide reasonable assistance to the other
Party, at such other Party’s reasonable expense and subject to such arrangements
as are necessary to protect confidential information and proprietary know-how,
to effect such transfer in a timely fashion and without undue disruption to the
manufacture and supply of the applicable Licensed Product(s).

-29-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

7.

CERTAIN COVENANTS

7.1General Rule.  Subject to Section 7.2, during the period beginning on the
Original Effective Date and ending on the expiration or earlier termination of
this Agreement, neither Party shall (directly or indirectly, and either with or
without a bona fide collaborator) conduct outside the scope of this Agreement,
or the Research Agreement, any programs that are intended to identify, optimize,
develop or commercialize a Competing Product.

7.2Exception for Certain Third Party Products.  Notwithstanding Section 7.1,
during the Term, Licensee may acquire or in-license from a Third Party
(a) rights in technology (including rights in patents, patent application and/or
know-how) that Licensee [ * ] to the Patent Rights and Know-How Rights licensed
by Institute to Licensee hereunder and are necessary or useful for the
development and commercialization of Licensed Products hereunder, and/or
(b) rights to develop and commercialize a CTL Product or New CTL Product or
Program [ * ] that [ * ] (a “Third Party Product”) if Licensee [ * ] that such [
* ] by Licensee or Institute (including any such Third Party Product [ * ],
including without limitation because such Third Party Product (a) [ * ] then
under development, (b) [ * ] then under development, and/or (c) [ * ] then under
development by Licensee.  Licensee may negotiate the terms of such a Third Party
license or other agreement at its sole discretion.  Notwithstanding the
foregoing, if Licensee acquires rights in such a Third Party Product, Licensee
shall [ * ] the development and commercialization of such Third Party Product
pursuant to [ * ], for the Term of this Agreement, provided that if such Third
Party Product is [ * ], [ * ] pursuant to the foregoing shall be [ * ] of the
amounts that [ * ].

7.3Autologous CTL Programs.  On an Indication-by-Indication basis, Licensee
shall notify Institute in writing within [ * ] following Licensee’s
determination that Licensee (a) will not pursue development or commercialization
of an Allogeneic CTL Product for use in a given Indication under this Agreement
or the Research Agreement, and (b) does not wish to pursue the development and
commercialization of an Autologous CTL Product for use in such
Indication.  Provided that such Indication is not the subject of an existing
research and development Program under the Research Agreement, Institute shall
have the right to develop and commercialize Autologous CTL Products for use in
such Indication without such development and commercialization being a breach of
this Article 7, and the license granted to Licensee pursuant to Section 2.2 with
respect to Autologous CTL Products shall no longer apply to any Autologous CTL
Product for use in such Indication.  Without limiting the foregoing, the Parties
shall discuss, at least annually through the JSC, whether Licensee intends to,
or is continuing to pursue development or commercialization of an Allogeneic CTL
Product for use in the Indications that are the subject of research and
development activities pursuant to the Research Agreement.  Licensee will
provide such information regarding its development and commercialization of such
Allogeneic CTL Products as is required to reasonably inform Institute for the
purposes of such discussions.

-30-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

8.

BOOKS AND RECORDS

8.1Accounting.  Licensee shall calculate all amounts, and perform other
accounting procedures required, under this Agreement and applicable to it in
accordance with GAAP.  Licensee shall keep, and shall require each Sublicensee
to keep, accurate books and records showing all Licensed Products manufactured,
used, and/or Sold under the terms of this Agreement.  Books and records must be
preserved for at least five (5) years from the date of the Earned Royalty
payment to which they pertain.  Upon reasonable notice, key personnel, books and
records will be made reasonably available and will be open to examination by
representatives or agents of Institute during regular office hours to determine
their accuracy and assess Licensee’s and, if applicable, each Sublicensee’s,
compliance with the terms of this Agreement, provided that Licensee and any
Sublicensees shall not have any obligation to provide access more than once in
any given twelve (12) month period.

8.2Audits.  In addition to the right of Institute to examine the books and
records and interview key personnel as provided in Section 8.1 above, Institute,
at its own cost, through an independent auditor reasonably acceptable to
Licensee and, if applicable, a Sublicensee (and who has executed an appropriate
confidentiality agreement reasonably acceptable to Licensee and, if applicable,
a Sublicensee that requires the auditor to keep any information learned by it
confidential except as needed to report its audit conclusions to Institute), may
inspect and audit the relevant records of Licensee or a Sublicensee pertaining
to the calculation of any Milestones and Earned Royalties due to Institute under
this Agreement.  Licensee and, if applicable, a Sublicensee shall provide such
auditors with access to the records during reasonable business hours.  Such
access need not be given to any such set of records more often than once each
year or more than five (5) years after the date of any report to be
audited.  Institute shall provide Licensee with written notice of its election
to inspect and audit the records related to the Earned Royalty due hereunder not
less than thirty (30) days prior to the proposed date of review of Licensee’s
and, if applicable, a Sublicensee’s records by Institute’s auditors.  Should the
auditor find any underpayment of Milestones or Earned Royalties by Licensee,
Licensee shall (a) promptly pay Institute the amount of such underpayment;
(b) shall reimburse Institute for the cost of the audit, if such underpayment
equals or exceeds the [ * ]; and (c) provide such auditors with an audit right
exercisable within six (6) months after Institute receives the audit report.  If
the auditor finds overpayment by Licensee, then Licensee shall have the right to
deduct the overpayment from any future royalties due to Institute by Licensee
or, if no such future royalties are payable, then Institute shall refund the
overpayment to Licensee within [ * ] after Institute receives the audit
report.  Licensee may designate competitively sensitive information which such
auditor may see and review but which it may not disclose to Institute; provided,
however, that such designation shall not restrict the auditor’s investigation or
conclusions.

-31-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

9.

TERM; TERMINATION

9.1Term.  Unless otherwise terminated by operation of law, Section 9.2, or by
acts of the parties in accordance with the terms of this Agreement, this
Agreement will remain in effect from the Original Effective Date until the
expiration of all payment obligations hereunder (the “Term”).

9.2Bankruptcy.  This Agreement will automatically terminate without the
obligation to provide sixty (60) days’ notice as set forth in Section 9.3 or 9.4
upon the filing of a petition for relief under the United States Bankruptcy Code
by or against the Licensee as a debtor or alleged debtor.

9.3Termination for Material Breach.  If a Party fails to perform or violates any
material term of this Agreement, then the other Party may give written notice of
breach to the breaching Party.  If the breaching Party fails to repair the
default within ninety (90) days after the date of receipt of such notice of
breach, the other Party may terminate this Agreement by delivering a second
written notice.  If such second notice is sent to the breaching Party, this
Agreement will automatically terminate on the date that such notice is received
by the breaching Party.

9.4Termination for Convenience.  The Licensee has the right at any time to
terminate this Agreement at will by providing written notice of termination to
Institute, and paying to Institute a break fee equal to fifty percent (50%) of
the amount of the next Milestone Payment that would be payable to Institute in
respect of Licensee’s then most advanced Licensed Product.  Termination of this
Agreement will be effective sixty (60) days from the date such termination
notice is received by Institute.  Institute does not have any right to terminate
this Agreement for convenience.

9.5Termination if Patent Rights Challenged.  Institute has the right to
terminate this Agreement by providing written notice of termination to Licensee,
if Licensee or any of its Affiliates commence, pursue, encourage or support any
administrative, judicial or other similar proceeding to challenge the validity,
enforceability or scope of any rights under any Patent Rights, including without
limitation by (a) filing a declaratory judgment action in which any such Patent
Rights are alleged to be invalid or unenforceable; (b) citing prior art pursuant
to 35 U.S.C. §301, filing a request for re-examination of any of such Patent
Rights pursuant to 35 U.S.C. §302 and/or §311, or provoking or becoming a party
to an interference with an application for any such Patent Rights pursuant to 35
U.S.C. §135; or (c) filing or commencing any re-examination, opposition,
cancellation, nullity or similar proceedings against any such Patent Rights in
any country.

-32-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

9.6Effects of Termination or Expiration.  The termination or expiration of this
Agreement will not relieve the Licensee of its obligation to pay any fees,
royalties or other payments owed to Institute at the effective date of such
termination or expiration and will not impair any accrued right of Institute,
including the right to receive Earned Royalties in accordance with
Article 4.  Additionally:

(a)Upon expiration (but not termination) of this Agreement, the licenses granted
to Licensee under Section 2.1 (with respect to Licensed Products that are [ * ],
solely to the extent that the [ * ] has been exercised prior to expiration)
shall continue on a perpetual, irrevocable, exclusive, fully paid-up,
royalty-free basis.

(b)Upon termination (but not expiration) of this Agreement, all rights and
licenses granted to Licensee in Article 2 shall terminate, subject to
Section 9.7, all rights of Licensee under the Patent Rights and Know-How Rights
shall revert to Institute, and Licensee and its Affiliates shall cease all use
of the Patent Rights and the Know-How Rights.  Following the effective date of
such termination, all Licensed Products that are EBV-Specific CTL Products or
New CTL Products or Program [ * ], as applicable, shall thereafter be deemed
“Reversion Products” and shall be subject to Section 9.7.  Notwithstanding the
foregoing, in the event of a material breach by Institute of this Agreement
permitting Licensee to terminate this Agreement pursuant to Section 9.3, as
finally determined pursuant to a resolution in accordance with Article 20 or
mutually agreed by the Parties (including by way of settlement), Licensee may,
at its sole discretion and in lieu of such termination, elect to keep this
Agreement in place and continue the development and commercialization of
Licensed Products hereunder.  If Licensee decides to keep this Agreement in
place in lieu of termination, all payments, including all Milestone Payments and
Earned Royalties, that would be due to Institute thereafter under the terms of
this Agreement shall be [ * ] for the remainder of the Term.  

(c)Upon termination (but not expiration) of this Agreement, all regulatory
filings (including all INDs and BLAs) and Regulatory Approvals and all other
documents necessary to further develop and commercialize the Reversion Products,
as they exist as of the date of such termination, (and all of Licensee’s right,
title and Institute therein and thereto) shall be assigned to Institute, and
Licensee shall provide to Institute one (1) copy of the foregoing documents and
filings that relate to Reversion Products, subject to Institute’s reimbursement
of Licensee’s actual costs incurred in transferring such items to Institute, and
preparing such items in connection with such transfer.  For clarity, Institute
shall have the right to use the foregoing material information, materials and
data developed by Licensee solely in connection with Institute’s (or its
Affiliates or licensees’) development, manufacture and commercialization of
Reversion Products.

-33-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(d)Upon termination (but not expiration) of this Agreement, in the event that
Licensee has inventory of any Licensed Product included in the Reversion
Products prior to the effective date of termination, Licensee shall have [ * ]
after the effective date of termination during which to dispose of such
inventory (subject to the payment to Institute of any royalties due hereunder
thereon) (the “Inventory Disposal Period”).

(e)Upon termination (but not expiration) of this Agreement, Licensee shall
provide to Institute the tangible embodiments of all know-how, data and
information Controlled by Licensee and its Affiliates in existence as of the
effective date of such termination to the extent necessary for the development
and commercialization of the Reversion Products as such Reversion Products exist
as of the effective date of such termination, subject, to Institute’s
reimbursement of Licensee’s actual out of pocket and internal direct costs and
expense incurred in transferring such items, and preparing and making such items
in connection with such transfer.  Licensee shall grant, and hereby grants to
Institute, subject to Institute’s payment obligations under Section 9.7, and
reimbursement of Licensee’s costs of transferring such materials, a perpetual,
worldwide, transferable, sublicensable right and license under such know-how,
data and information solely for (i) researching, developing, using, importing,
selling and offering for sale Reversion Products in the Territory, which license
shall be exclusive for purposes of this subpart (i), and (ii) making and having
made Reversion Products anywhere in the Territory for use, importation, sale and
offer for sale in the Territory, which license shall be non-exclusive for
purposes of this subpart (ii).

(f)Upon termination (but not expiration) of this Agreement, subject to
Section 9.7, Licensee shall grant and hereby grants to Institute an exclusive,
royalty-bearing (as set forth in Section 9.7), non-transferable license, with
the right to grant sublicenses, under any patents or patent applications
Controlled by Licensee or Affiliates as of the effective date of termination [ *
] and that are [ * ].

(g)Upon termination (but not expiration) of this Agreement, Licensee shall
provide to Institute all data generated during the term of this Agreement
pursuant to this Agreement and the Research Agreement [ * ] Reversion Products
and [ * ], subject to Institute’s [ * ].

(h)Neither Party shall be relieved of any obligation that accrued prior to the
effective date of expiration or a termination.

(i)Any costs and expenses incurred by Licensee in connection with the
assignments and transfers made by Licensee under this Section 9.6 shall be borne
by Institute.

(j)Nothing in this Section 9.6 shall be deemed to limit any remedy to which
either Party may be entitled by applicable Law.

-34-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(k)The Parties agree that CMV-Specific CTL Products and CMV [ * ] shall not be
considered Reversion Products under the Agreement and accordingly clause (b)
through (g) (inclusive) of this Section 9.6 and Section 9.7 shall not be
applicable thereto.  

9.7Reversion of Rights.  If Institute obtains rights in any Reversion Product
pursuant to this Article 9, Institute will have the rights under such Reversion
Product set forth in Section 9.6, provided that if Institute elects to grant a
license or sublicense to any Third Party under patent rights or know-how
Controlled by Licensee and relating to such Reversion Products (the “Reversion
Product IP”) to develop and commercialize any such Reversion Product, then on a
Reversion Product-by-Reversion Product basis, Institute shall pay to Licensee a
specified percentage of all consideration of any type received from each such
Third Party licensee or sublicensee paid for the grant of such license or
sublicense, or sales of products that are claimed or covered by such Reversion
Product IP, as set forth in the table below, with the applicable percentage
being based on (a) [ * ], and (b) [ * ].

 

[ * ] Effective Date of Termination

Royalty Percentage [ * ]

Royalty Percentage [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

9.8Surviving Provisions.  Any termination or expiration of this Agreement will
not affect the rights and obligations set forth in the following Articles and
Sections: Articles 1, 10, 12, 16, 17, 19, 20, 22 and 23, and Sections 2.6, 3.4,
4.12 and 4.13 (to the extent applicable to payments accruing during the Term),
5.6 (to the extent applicable to Licensed Products that become Reversion
Products pursuant to Section 5.6), 8.1, 8.2, 9.6, 9.7, 9.8, 9.9 (following
expiration, but not termination), 11.2(b) (with respect to the last sentence
thereof, solely with respect to the manufacture, use, offer to sell, sale,
importation or other disposition of the applicable Licensed Products prior to
the expiration or termination of this Agreement), 11.3, 13.1, 13.3, 15.1,
15.2  and 15.3.

9.9Section 365(n) of the Bankruptcy Code.  All rights and licenses granted under
or pursuant to any section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code to the extent permitted thereunder.  The Parties shall retain
and may fully exercise all of their respective rights and elections under the
U.S. Bankruptcy Code.  Upon the bankruptcy of any Party, the non-bankrupt Party
shall further be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property, and such, if not already in its
possession, shall be promptly delivered to the non-bankrupt Party, unless the
bankrupt Party elects to continue, and continues, to perform all of its
obligations under this Agreement.

-35-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

10.

USE OF NAMES AND TRADEMARKS

10.1Nothing contained in this Agreement will be construed as conferring any
right to either Party to use in advertising, publicity or other promotional
activities any name, trade name, trademark or other designation of the other
Party (including a contraction, abbreviation or simulation of any of the
foregoing), except if such use if required by applicable law, rule or regulation
(including the regulations of any securities exchange upon which Licensee’s
shares are listed).

 

11.

REPRESENTATIONS AND WARRANTIES

11.1Mutual Representations and Warranties.  Each Party represents and warrants
to the other Party that, as of the Execution Date:

(a)such Party is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization;

(b)such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;

(c)this Agreement is a legal and valid obligation of such Party, binding upon
such Party and enforceable against such Party in accordance with the terms of
this Agreement, except as enforcement may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles; and

(d)such Party has all right, power and authority to enter into this Agreement,
to perform its obligations under this Agreement.

11.2Certain Institute Representations and Covenants.

(a)Institute is the sole owner of the Patent Rights licensed to Licensee
hereunder with the right to grant Licensee the licenses described in
Sections 2.1 and 2.2.  As of the Execution Date, Institute has not assigned,
transferred, conveyed, granted any license or other rights, or otherwise
encumbered its right, title and interest in the Patent Rights or the Know-How,
or other patents, patent applications or know-how specific to CTL Products, in
any way that would conflict with or limit the scope of any of the rights or
licenses granted to Licensee hereunder.

-36-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(b)The Institute hereby represents and warrants to Licensee that as of the
Execution Date, to the best of its knowledge there are no patents or patent
applications that if issued as patents, in either case, Controlled by Institute
that are necessary for the development and commercialization of CTL Products,
HPV-Specific CTL Products, BKV/JCV-Specific CTL Products or the [ * ] as
currently conducted by Institute, or as contemplated to be conducted by the
Parties pursuant to this Agreement (if the [ * ] was exercised by Licensee)
and/or the Research Agreement.  Institute hereby irrevocably covenants, on
behalf of itself and its Affiliates that it will not, directly or indirectly,
alone or by, with or through others, cause, induce or authorize, or voluntarily
assist, participate or cooperate in, the commencement, maintenance or
prosecution of any action or proceeding of any kind or nature whatsoever,
including, but not limited to, any suit, complaint, grievance, demand, claim,
cause of action in, of or before any Governmental Authority against Licensee, or
any Affiliate or sublicensee of Licensee, arising from, or in connection with
any alleged infringement of any issued patents in any country Controlled by
Institute in connection with the manufacture, use, offer to sell, sale,
importation or other disposition of any Licensed Product that is a CTL Product,
a New CTL Product or a Program [ * ] in accordance with and subject to all terms
and conditions applicable to a license granted under this Agreement, by
Licensee, or any Affiliate or sublicensee of Licensee occurring after the First
Restatement Date.

11.3Disclaimer of Representations and Warranties.  Other than the
representations and warranties provided in Sections 11.1 and 11.2 above, NEITHER
PARTY MAKES ANY REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND
EXPLICITLY DISCLAIMS ANY REPRESENTATION AND WARRANTY, INCLUDING WITH RESPECT TO
ANY ACCURACY, COMPLETENESS, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMMERCIAL UTILITY, NON-INFRINGEMENT OR TITLE FOR THE INTELLECTUAL PROPERTY,
PATENT RIGHTS, LICENSE AND ANY PRODUCT.

 

12.

LIMITATION OF LIABILITY

12.1NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
OTHER SPECIAL DAMAGES SUFFERED BY THE OTHER PARTY OR ITS SUBLICENSEES OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH
OF WARRANTY) EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

-37-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

13.

INTELLECTUAL PROPERTY; PATENT PROSECUTION AND MAINTENANCE

13.1Intellectual Property Ownership.  With the exception of the rights granted
to Licensee pursuant to this Agreement, each Party shall retain all right, title
and interest in and to its Background IP.  Ownership of intellectual property
and inventions arising as a result of the Parties’ activities under the Research
Agreement are set forth in Article 9 of the Research Agreement.  Except as set
forth in the Research Agreement, ownership of intellectual property rights
arising out of this Agreement or the Research Agreement shall follow
inventorship.  Inventorship shall be determined in accordance with United States
Patent Law (without regard to any conflict of law principles).

13.2Patent Prosecution.

(a)Institute shall have the first right, and shall use Commercially Reasonable
Efforts to diligently prosecute and maintain the Patent Rights existing as of
the Original Effective Date and licensed to Licensee hereunder (the “Base Patent
Rights”) at Licensee’s expense, using United States based patent counsel of its
choice reasonably acceptable to Licensee.  Institute will provide Licensee
promptly with copies of all relevant documentation so that Licensee will be
informed of the continuing prosecution and may comment upon such documentation
sufficiently in advance of any initial deadline for filing a
response.  Institute agrees that it will incorporate any reasonable comments by
Licensee in relation to such prosecution activities, provided that with respect
to any claims of the Base Patent Rights that relate directly to Licensed
Products or the manufacture or use thereof, Licensee shall have the right to
make the final decision regarding prosecution of such claims, including the
filing of any new claims relating to Licensed Products or the manufacture or use
thereof.  Licensee agrees that all documentation relating to the prosecution and
maintenance of the Patent Rights shall be the Confidential Information of both
Parties.  Without limiting the foregoing, Institute shall use all reasonable
efforts to amend any patent application to include claims reasonably requested
by Licensee to protect the products contemplated to be sold under this Agreement
and the activities being conducted under the Research Agreement.  

(b)Licensee shall have the first right, and shall use Commercially Reasonable
Efforts to diligently prosecute and maintain any patents and patent applications
arising from activities conducted under the Research Agreement that relate to
(i) Allogeneic CTLs or Allogeneic CTL Products, and (ii) Autologous CTL Products
that are EBV-Specific CTL Products, and (iii) New CTL Products and Program [ *
], in each case of (i), (ii) and (iii), provided that such patents and patent
applications do not claim priority to any patent or patent application included
in the Base Patent Rights (in which case Section 13.2(a) shall apply) (the
“Research Agreement Patent Rights”), at Licensee’s expense, using United States
based patent counsel of its choice reasonably acceptable to Institute; provided,
however, that Institute shall reimburse Licensee for fifty percent (50%) of all
prosecution and maintenance costs (including attorney’s fees) incurred by
Licensee for the filing, prosecution and maintenance of any patents and patent
applications claiming priority to, or

-38-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

having common priority with, PCT Application Number PCT/AU2013/001216 (“Improved
Human Herpesvirus Immunotherapy”) (including such patent application
itself).  For clarity, any Patent Rights Controlled by Institute as of the date
upon which the Parties mutually agree in writing to include a New Research
Program within the Research Agreement, and New CTL Products arising from such
New Research Program within the scope of this Agreement (each, a “New Research
Program Inclusion Date”) that relate specifically to such New Research Program
(including the Target thereof) or such New CTL Products (the “New Research
Patent Rights”) shall be considered Research Agreement Patent Rights as of the
New Research Program Inclusion Date, and shall be subject to this
Section 13.2.  Promptly following any New Research Program Inclusion Date,
unless the Parties otherwise agree in writing, Institute will transfer to
Licensee, or to counsel of Licensee’s choice reasonably acceptable to Institute,
all relevant documentation required for Licensee to assume responsibility for
prosecution and maintenance of such New Research Patent Rights.  Following the
New Research Program Inclusion Date, Licensee will provide Institute promptly
with copies of all relevant documentation so that Institute will be informed of
the continuing prosecution and may comment upon such documentation sufficiently
in advance of any initial deadline for filing a response.  Licensee agrees that
it will incorporate any reasonable comments by Institute in relation to such
prosecution activities, provided that with respect to any claims of the Research
Agreement Patent Rights that relate directly to Autologous CTLs or Autologous
CTL Products, or the manufacture or use thereof, Institute shall have the right
to make the final decision regarding prosecution of such claims, including the
filing of any new claims relating to Autologous CTLs or Autologous CTL Products,
or the manufacture or use thereof.

(c)Each Party agrees that all documentation relating to the prosecution and
maintenance of the Patent Rights shall be the Confidential Information of both
Parties.  Without limiting the foregoing, Institute shall use all reasonable
efforts to amend any patent application to include claims reasonably requested
by Licensee to protect the products contemplated to be sold under this Agreement
and the activities being conducted under the Research Agreement.

(d)The Parties agree that as of the Execution Date, Institute shall have the
sole right to prosecute and maintain, and Licensee shall have no obligation to
pay any costs or expenses incurred after the Execution Date in relation to the
prosecuting and maintaining of, the patent applications listed in Schedule 13.2
or any patent or patent application claiming priority thereto, or having common
priority therewith.  

-39-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

13.3Effects of Termination.  The Licensee will be obligated to pay costs
incurred in relation to prosecuting and maintaining the Patent Rights in
accordance with Section 13.2, even if the invoices for such costs are received
by the Licensee after the delivery or receipt of a notice of termination.  The
Licensee may terminate its obligation to pay the cost of any given patent
application or patent under the Patent Rights in any or all designated countries
upon three (3)-months’ written notice to Institute.  Institute may continue
prosecution and/or maintenance of such application(s) or patent(s), and
applications in foreign countries where Licensee has elected not to pay costs,
at its sole discretion and expense, in which case the Licensee will have no
further right or licenses thereunder.

 

14.

PATENT INFRINGEMENT

14.1Infringement Notice.  If Institute or the Licensee learns of infringement of
potential commercial significance of any Patent Rights licensed under this
Agreement, the knowledgeable Party will provide the other Party with:
(a) written notice of such infringement; and (b) any evidence of such
infringement available to it (the “Infringement Notice”).  During the period in
which, and in the jurisdiction where, Licensee has exclusive rights under this
Agreement, neither Institute nor the Licensee will notify a possible infringer
of infringement or put such infringer on notice of the existence of any Patent
Rights without first obtaining consent of the other, which consent will not be
unreasonably withheld, delayed or conditioned; provided, however, that Licensee
may notify any then-existing Sublicensees under the relevant Patent Rights of
such infringement without Institute’s prior consent if such Sublicensee is bound
by obligations of confidentiality with respect to such information.  Both
Institute and the Licensee will use their diligent efforts to cooperate with
each other to terminate such infringement (with or without litigation).

14.2Enforcement.  If infringing activity of potential commercial significance
has not been abated within [ * ] following the date the Infringement Notice for
such activity was provided, then during the period in which, and in the
jurisdiction where, Licensee has exclusive rights under this Agreement, Licensee
shall have the first right, but not the obligation, to Institute suit for patent
infringement against the infringer after providing Institute (a) [ * ],
including an [ * ] and (b) [ * ].  Institute may voluntarily join such suit at
Licensee’s reasonable expense, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of Licensee’s suit
or any judgment rendered in such suit.  Licensee may not join Institute in a
suit initiated by Licensee without Institute’s prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned. If in a suit
initiated by Licensee, Institute is involuntarily joined other than by Licensee,
then Licensee will pay any documented costs incurred by Institute arising out of
such suit, including any documented legal fees of counsel that Institute selects
and retains to represent it in the suit.  Licensee shall be free to enter into a
settlement, consent judgment or other voluntary disposition, provided that any
settlement, consent judgment or other voluntary disposition that (i) limits the
scope, validity or enforcement of the Patent Rights or (ii) admits fault or
wrongdoing on the part of Licensee or Institute must be approved in advance by
Institute in writing, such approval not to be unreasonably withheld, delayed or
conditioned.  Licensee’s request for such approval shall include complete copies

-40-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

of final settlement documents, a detailed summary of such settlement, and any
other information material to such settlement.  Institute shall provide Licensee
notice of its approval or denial within [ * ] of any request for such approval
by Licensee, provided that (A) in the event Institute wishes to deny such
approval, such notice shall include a detailed written description of
Institute’s reasonable objections to the proposed settlement, consent judgment,
or other voluntary disposition and (B) Institute shall be deemed to have
approved of such proposed settlement, consent judgment, or other voluntary
disposition in the event it fails to provide such notice within such [ * ]
period in accordance herewith.

14.3Step-In Right.  If, within [ * ] following the date the Infringement Notice
was provided, infringing activity of potential commercial significance has not
been abated and if Licensee has not brought suit against the infringer, then
Institute may Institute suit for patent infringement against the infringer.  If
Institute institutes such suit, then Licensee may not join such suit without the
prior written consent of Institute and may not thereafter commence suit against
the infringer for the acts of infringement that are the subject of Institute’s
suit or any judgment rendered in such suit.

14.4Recoveries.  Any recovery or settlement received in connection with any suit
will first be shared by Institute and Licensee to cover any litigation costs
each incurred and next shall be paid to Institute or Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the
other.  Any remaining recoveries shall be allocated as follows:

(a)For any portion of the recovery or settlement related to the infringement of
the Patent Rights, other than for amounts attributable and paid as enhanced
damages for willful infringement: for any suit that is initiated by Licensee and
in which Institute was not a party in the litigation, Institute shall receive [
* ] of the recovery, and the Licensee shall receive the remainder; and

(b)for any suit that is initiated by the Licensee or Institute and that the
other Party voluntarily joined (but only to the extent such voluntary joining is
allowed under this Agreement or expressly by the other Party in a separate
agreement) or involuntarily joined, the non-initiating Party’s percentage of
such recovery shall be [ * ]

For any portion of the recovery or settlement related to the infringement of
Patent Rights paid as enhanced damages for willful infringement:

(c)for any suit that is initiated by Licensee or Institute and the other Party
voluntarily joined but only to the extent such voluntary joining is allowed
under this Agreement or expressly by the other Party in a separate agreement) or
involuntarily joined, the non-initiating Party’s percentage of such recovery
shall be [ * ] and the initiating Party shall receive the remainder; and

-41-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

(d)for any suit that is initiated by Licensee and in which Institute was not a
party in the litigation, Institute shall receive [ * ] and the Licensee shall
receive the remainder.

For any portion of the recovery or settlement received in connection with any
suit that is initiated by Institute and in which Licensee was not a party in the
litigation, any recovery [ * ].

14.5Cooperation.  Each Party will reasonably cooperate and assist with the other
in litigation proceedings Instituted hereunder but at the expense of the Party
who initiated the suit (unless such suit is being jointly prosecuted by the
Parties).  For clarity, such requirement does not require a Party to join a suit
unless otherwise specifically required under this Agreement.  If Institute is
subjected to Third Party discovery related to the Patent Rights licensed to
Licensee hereunder, or to Licensed Products, Licensee will pay Institute’s
documented out of pocket expenses with respect to same.

 

15.

INDEMNIFICATION

15.1Indemnification by Licensee.  Licensee shall defend, indemnify and hold
Institute and its respective trustees, officers, faculty, students, employees,
contractors and agents (the “Institute Indemnitees”) harmless from and against
any and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees), including, without limitation, bodily injury, risk of bodily
injury, death and property damage to the extent arising out of Third Party
claims and suits related to (a) this Agreement or any Sublicense, including
(i) the development, testing, use, manufacture, promotion, sale or other
disposition of any Licensed Product (including any product liability claim),
excluding any activities relating to Autologous CTL Products prior to the
exercise of the Option, or following reversion to Institute pursuant to
Section 7.3 and/or Section 9.6, (ii) any enforcement action or suit brought by
Licensee against a Third Party for infringement of the Patent Rights, (iii) any
claim by a Third Party that the practice of the Patent Rights or the design,
composition, manufacture, use, sale or other disposition of any Licensed Product
infringes or violates any patent, copyright, trade secret, trademark or other
intellectual property right of such Third Party, (iv) any breach of this
Agreement or Laws by Licensee, its Affiliates or Sublicensees and (b) Licensee’s
negligence, omissions or willful misconduct, provided that Licensee’s
obligations pursuant to this Section 15.1 shall not apply to the extent such
claims or suits result from the negligence, gross negligence or willful
misconduct of any Institute Indemnitees as determined by a court of law.

15.2Indemnification by Institute.  Institute shall, to the extent permitted by
law, defend, indemnify and hold Licensee and its respective stockholders,
officers, representatives, employees, contractors and agents (“Licensee
Indemnitees”) harmless (or shall cause each [ * ] to defend, indemnify and hold
Licensee Indemnitees harmless) from and against any and all liability, damage,
loss, cost or expense (including reasonable attorneys’ fees), including, without
limitation, bodily injury, risk of bodily injury, death and property damage to
the extent arising out of Third Party claims and suits related to any grant of
rights to any Third Party (“[ * ]”) to develop or commercialize

-42-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

any product directed to one or more [ * ] associated with [ * ] after the
Execution Date, provided that Institute’s obligations pursuant to this
Section 15.2 shall not apply to the extent such claims or suits result from the
negligence, gross negligence or willful misconduct of any Licensee Indemnitees
as determined by a court of law.    

15.3Process.  As a condition to an Institute Indemnitee’s or Licensee
Indemnitee’s (each, an “Indemnitee”) right to receive indemnification under
Section 15.1 or Section 15.2, as applicable, an Indemnitee shall: (a) promptly
notify (not to exceed thirty (30) days) the indemnifying Party as soon as it
becomes aware of a claim or suit for which indemnification may be sought
pursuant hereto; (b) reasonably cooperate, and cause the individual Indemnitees
claiming indemnification under this Article 15 to reasonably cooperate, with the
indemnifying Party in the defense, settlement or compromise of such claim or
suit; and (c) permit the indemnifying Party to control the defense, settlement
or compromise of such claim or suit, including the right to select defense
counsel.  In no event, however, may the indemnifying Party compromise or settle
any claim or suit in a manner which (i) admits fault or negligence on the part
of any Indemnitee; (ii) commits any Indemnitee to take, or forbear to take, any
action, without the prior written consent of the other Party (which consent in
the case of either (i) or (ii) shall not be unreasonably withheld, delayed or
conditioned), or (iii) where the indemnifying Party is Licensee, grant any
rights under the Patent Rights except for Sublicenses permitted under
Article 2.  The Indemnitees shall reasonably cooperate with the indemnifying
Party and its counsel in the course of the investigation of, preparation for and
defense of any such suit, claim or demand, such cooperation to include without
limitation using reasonable efforts to provide or make available documents,
information and witnesses, and provided further that no Indemnitee may
compromise or settle any such Third Party claim without the indemnifying Party’s
written consent.

15.4Insurance.  The Licensee, at its reasonable cost and expense, will insure
its activities in connection with any work performed hereunder and will obtain,
keep in force, and maintain Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

 

Each Occurrence

 

[ * ]

Products/Completed Operations Aggregate

 

[ * ]

Personal Injury

 

[ * ]

General Aggregate (commercial form only)

 

[ * ]

 

-43-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

15.5Certificates.  After receipt of Institute’s written request, the Licensee
will furnish Institute with certificates of insurance evidencing compliance with
all requirements.  Such certificates will: indicate Institute as an additional
insured(s) under the coverage described above in Section 15.4.

 

16.

NOTICES

Any notice or payment hereunder shall be deemed to have been properly given when
sent in writing in English to the respective address below and shall be deemed
effective:

(a)on the date of delivery if delivered in person;

(b)on the date of mailing if mailed by first-class certified mail, postage paid;

(c)on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment; or

(d)in the case of notices, if sent by email, on the date the recipient
acknowledges having received that email by either an email sent to the sender or
by a notice delivered by another method in accordance with this Section 16.1,
except that, automated replies and “read receipts” shall not be considered
acknowledgement of receipt.

In the case of Licensee:

For notices:

Atara Biotherapeutics, Inc.

611 Gateway Blvd #900

South San Francisco, CA 94080

U.S.A.

Attention: General Counsel

With a Copy to:

Atara Biotherapeutics, Inc.

2430 Conejo Spectrum St.

Thousand Oaks, CA 91320

U.S.A.

Attention: Global Head of Research & Development

-44-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

In the case of Institute:

For notices:

QIMR Berghofer Medical Research Institute

300 Herston Road,

Herston, Queensland, 4006

AUSTRALIA

Attention: Chief Operating Officer

For remittance of payments:

QIMR Berghofer Medical Research Institute

300 Herston Road,

Herston, Queensland, 4006

AUSTRALIA

Attention: Chief Financial Officer

 

17.

ASSIGNABILITY

17.1The Licensee may assign or transfer this Agreement, and the rights granted
to Licensee under the terms of this Agreement, without Institute’s prior written
consent, only to an Affiliate of Licensee or in the case of assignment or
transfer to a party that succeeds to all or substantially all of Licensee’s
business or assets relating to this Agreement, whether by stock sale, merger,
operation of law or otherwise, provided that Licensee gives Institute written
notice within [ * ] after the effective date of such assignment.  This Agreement
is binding upon and will inure to the benefit of a Party, its successors and
assigns.  Any assignment not in accordance with this Section 17.1 shall be null
and void in its entirety.

 

18.

FORCE MAJEURE

18.1The Parties shall not be responsible for failure to perform due to the
occurrence of any events beyond their reasonable control which render their
performance impossible, including, but not limited to: accidents (environmental,
toxic spill, etc.); acts of God; biological or nuclear incidents; casualties;
earthquakes; fires; floods; governmental acts; orders or restrictions; inability
to obtain suitable and sufficient labor, transportation, fuel and materials;
local, national or state emergency; power failure and power outages; acts of
terrorism; strike; and war.

-45-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

 

19.

GOVERNING LAWS

19.1This Agreement will be interpreted and construed in accordance with the laws
of the State of New York, United States of America, excluding any choice of law
rules that would direct the application of the laws of another jurisdiction, but
the scope and validity of any patent or patent application will be governed by
the applicable laws of the country of such patent or patent application.

 

20.

DISPUTE RESOLUTION

20.1Executive Resolution.  The parties shall initially seek amicably to settle
all disputes (each, a “Dispute”) arising out of or in connection with this
Agreement by negotiation, which may include discussion at the JSC, subject to
the Parties’ respective final decision making authority as set forth in
Section 3.3(f) of the Research Agreement.  If, within [ * ] after written notice
by either Party of the existence of a Dispute, the Parties do not resolve such
Dispute, then the Dispute shall be referred to the Designated Executive Officers
from each Party for further negotiation.  If the Designated Executive Officers
of each Party cannot resolve such Dispute, then subject to Section 3.3(f) of the
Research Agreement and Section 20.7 of this Agreement, such Dispute will be
referred to final binding arbitration in accordance with Sections 20.2 through
20.6.

20.2Arbitration.  Any Dispute referred for arbitration shall be finally settled
under the Rules of the International Centre for Dispute Resolution (the “Rules
of Arbitration”) then in force, by one arbitrator appointed in accordance with
such Rules of Arbitration.  The Arbitral Tribunal shall be guided by the IBA
Rules on the Taking of Evidence in International Arbitration, and there shall be
no depositions.  The place of the arbitration shall be New York, New York,
United States of America.  The language of the arbitration shall be English.

20.3Selection of the Arbitrator.  Each arbitrator shall have a [ * ] of
experience in arbitrating disputes in the pharmaceutical industry, or of
pharmaceutical licensing disputes and be admitted to practice law in the United
States of America.  The arbitrator conducting the arbitration must and shall
agree to render an award within [ * ] after the final hearing.  The arbitrator [
* ].  Without limiting any other remedies that may be available under Applicable
Laws, the arbitrator shall have [ * ].

20.4Conduct of the Arbitration.  The Parties undertake to keep confidential all
awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another Party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a Party by legal duty or under
Applicable Law, the rules and regulations of any stock exchange or quotation
services on which such Party’s stock is traded or quoted, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

-46-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

20.5Continued Performance.  Unless otherwise agreed in writing, the Parties will
continue to perform their respective obligations under this Agreement during any
arbitration or court proceeding seeking enforcement of an arbitral decision or
award, and, unless this Agreement is in its entirety deemed null and void or is
otherwise revoked or rescinded in its entirely, the Parties shall continue to
perform their respective remaining obligations under this Agreement, and may
continue to exercise their respective remaining rights and remedies thereunder,
following any arbitration.

20.6Preliminary Injunctions.  Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any Dispute.

20.7Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any dispute concerning inventorship that is not resolved within [ * ]
following notice by one Party to the other Party of the creation or reduction to
practice of any Invention, and any dispute regarding any and all issues
regarding the scope, construction, validity, and enforceability of any patent or
patent application (including whether or not such patent or patent application
should be included in the Patent Rights under the License Agreement) in a
country within the Territory shall be determined in a court or other
governmental authority of competent jurisdiction under the applicable patent
laws of such country.

 

21.

COMPLIANCE WITH LAWS

21.1The Licensee shall comply with all applicable international, national,
state, regional and local laws and regulations in performing its obligations
hereunder and in its use, manufacture, Sale or import of the Licensed
Products.  The Licensee will observe all applicable United States and foreign
laws with respect to the transfer of Licensed Products and related technical
data to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations.

 

22.

CONFIDENTIALITY

22.1Confidential Information.  The Licensee and Institute will treat and
maintain the other Party’s Confidential Information in confidence using at least
the same degree of care as the receiving Party uses to protect its own
proprietary and confidential information of a like nature from the date of
disclosure until seven (7) years after the termination or expiration of this
Agreement, provided that a Party may designate one or more specific, defined
items of Confidential Information as ‘Trade Secret’, by giving written notice to
the other Party briefly outlining its reasons why longer protection is
warranted, and in such case the other Party shall protect such information
indefinitely unless and until Section 22.4 applies.  Confidential Information
can be written, oral, or both.

-47-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

22.2Relationship to Existing Confidentiality Agreement.  This Agreement
supersedes that certain Confidential Disclosure Agreement entered into between
Licensee and Institute, dated May 28, 2015 (the “Existing Confidentiality
Agreement”); provided that all “Confidential Information” disclosed by the
disclosing Party thereunder shall be deemed Confidential Information of the
disclosing Party hereunder and shall be subject to the terms and conditions of
this Agreement and the receiving Party thereunder shall be bound by and
obligated to comply with such terms and conditions as if they were the receiving
Party hereunder.  The foregoing shall not be interpreted as a waiver of any
remedies available to the disclosing Party as a result of any breach, prior to
the Original Effective Date, by the receiving Party, respectively, of its
obligations pursuant to the Existing Confidentiality Agreement.

22.3Permitted Disclosure.  The Licensee and Institute may use and disclose the
other Party’s Confidential Information to their Affiliates, employees, agents,
consultants, contractors, and, in the case of the Licensee, its Sublicensees, in
each case on a need to know basis for the purposes of such Affiliates,
Sublicensees and Third Parties performing activities under this Agreement or the
Research Agreement, provided that such parties are bound by a like duty of
confidentiality as that found in this Article 22
(Confidentiality).  Furthermore, Licensee may disclose Institute’s Confidential
Information to: (a) Licensee’s potential or actual collaborators, partners,
licensees and sublicensees, and (b) potential or actual investment bankers,
acquirers, lenders or investors, and (c) advisors of Licensee or any of the
foregoing in (a) and (b); each of whom, prior to disclosure, must be bound by
similar obligations of confidentiality and non-use as set forth in this
Article 22.

22.4Limitations.  Nothing contained herein will restrict or impair, in any way,
the right of the Licensee or Institute to use or disclose any of the other
Party’s Confidential Information:

(a)that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing Party;

(b)that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

(c)that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
Party; and

(d)that a Party is required to disclose pursuant to applicable law, rule or
regulation.

The Licensee or Institute also may disclose Confidential Information that is
required to be disclosed: (i) to a governmental entity or agency in connection
with seeking any governmental or regulatory approval, governmental audit, or
other governmental contractual requirement; or (ii) by law, provided that the
recipient uses reasonable efforts to give the party owning the Confidential

-48-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Information sufficient notice of such required disclosure to allow the party
owning the Confidential Information reasonable opportunity to object to, and to
take legal action to prevent, such disclosure.  Notwithstanding anything to the
contrary in this Agreement, Licensee may disclose Confidential Information it
receives pursuant to this Agreement, to its actual or potential investors,
acquirors, advisors, Sublicensees, consultants and employees who are bound by
obligations of confidentiality with respect thereto.

22.5Return of Information.  Upon termination of this Agreement, or the request
of the disclosing Party, if earlier, the Licensee and Institute will destroy or
return any of the disclosing Party’s Confidential Information in its possession
within [ * ] following the termination of this Agreement and provide each other
with prompt written notice that such Confidential Information has been returned
or destroyed.  Each Party may, however, retain one (1) copy of such Confidential
Information for archival purposes in non-working files.

22.6Additional Confidentiality Obligations.  Upon written request of Licensee,
Institute agrees to cooperate in good faith with Licensee and Memorial Sloan
Kettering Cancer Center (“MSK”) in order to enter into a mutually agreed
tripartite confidentiality and non-disclosure agreement with Licensee and MSK,
which agreement shall provide for the obligations of non-disclosure with respect
to information shared between the Parties and MSK for the purposes of furthering
the activities under this Agreement and the Research Agreement.

 

23.

MISCELLANEOUS

23.1Headings.  The headings of the Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

23.2Binding Agreement.  This Second Restated Agreement is not binding on the
Parties until it has been signed below on behalf of each Party.  It is then
effective as of the Execution Date.

23.3Amendments.  No amendment or modification of this Agreement is valid or
binding on the parties unless made in writing (identifying the provision that is
amended or modified) and signed on behalf of each Party.

23.4Waiver.  No waiver by either Party of any breach or default of any of the
agreements contained herein will be deemed a waiver as to any subsequent and/or
similar breach or default.  No waiver of this Agreement is valid or binding on
the Parties unless made in writing (identifying the provision that is waived)
and signed on behalf of each Party.

-49-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

23.5Entire Agreement.  This Agreement and the Research Agreement embody the
entire understanding of the Parties and supersedes the Original License
Agreement and the First Restated Agreement and all previous communications,
representations or understandings, either oral or written, between the Parties
relating to the subject matter hereof.

23.6Invalidity.  In case any of the provisions contained in this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provisions of this
Agreement and this Agreement will be construed as if such invalid, illegal or
unenforceable provisions had never been contained in it.

23.7Independent Contractors.  In performing their respective duties under this
Agreement, each of the Parties will be operating as an independent
contractor.  Nothing contained herein will in any way constitute any
association, partnership, or joint venture between the Parties hereto, or be
construed to evidence the intention of the Parties to establish any such
relationship.  Neither Party will have the power to bind the other Party or
incur obligations on the other Party’s behalf without the other Party’s prior
written consent.

23.8Construction.  Except where the context otherwise requires, wherever used,
the use of any gender will be applicable to all genders, and the word “or” is
used in the inclusive sense.  When used in this Agreement, “including” means
“including without limitation”.  References to either Party include the
successors and permitted assigns of that Party.  The Recitals are incorporated
by reference into this Agreement.  The headings of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The Parties have each consulted counsel of their choice
regarding this Agreement, and, accordingly, no provisions of this Agreement will
be construed against either Party on the basis that the Party drafted this
Agreement or any provision thereof.  The official text of this Agreement, any
notice given or accounts or statements required by this Agreement, and any
dispute proceeding related to or arising hereunder, will be in English.  If any
dispute concerning the construction or meaning of this Agreement arises, then
reference will be made only to this Agreement as written in English and not to
any translation into any other language.

23.9Counterparts.  This Second Restated Agreement may be executed in one or more
counterparts, each of which together shall constitute one and the same
Agreement.  For purposes of executing this Second Restated Agreement, a
facsimile (including a PDF image delivered via email) copy of this Second
Restated Agreement, including the signature pages, will be deemed an
original.  The Parties agree that neither Party will have any rights to
challenge the use or authenticity of a counterpart of this Second Restated
Agreement based solely on that its signature, or the signature of the other
Party, on such counterpart is not an original signature.

- Signature Page Follows -

 

 

-50-

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, both Institute and the Licensee have executed this Second
Restated Agreement by their respective and duly authorized officers on the day
and year written below.  The Parties acknowledge that the signature date may not
be the Execution Date.

 

ATARA BIOTHERAPEUTICS, INC.

 

THE COUNCIL OF THE QUEENSLAND

 

 

 

 

INSTITUTE OF MEDICAL RESEARCH

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

(Signature)

 

 

 

(Signature)

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

(Please Print)

 

 

 

(Please Print)

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Schedule 1.26

Competing Products

[ * ]

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Schedule 1.80

Patent Rights

[ * ]

 

 

 

 

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Schedule 2.5

Key Terms of Academic Collaboration Agreement

 

1.

[ * ]

 

 

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 

--------------------------------------------------------------------------------

 

Schedule 13.2

[ * ]

 

 

 

[*]= Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

 